Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT AGREEMENT

SECOND AMENDMENT AGREEMENT dated as of August 10, 2016 (this “Amendment”) to the
Term Loan Credit Agreement dated as of September 1, 2015 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”) among Fidelity National Information Services, Inc., a
Georgia corporation (the “Company”), each lender from time to time party thereto
(the “Lenders”), and Bank of America, N.A., as Administrative Agent.

RECITALS:

The Company has requested an amendment to the Credit Agreement in the manner
described herein.

Therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein have the meanings assigned to such terms in the Credit Agreement or the
Amended Credit Agreement, as the context may require.

SECTION 2. Amendment of the Credit Agreement.

(a) Effective as of the Amendment Effective Date, the Credit Agreement shall be
amended in the form of the conformed copy of the Credit Agreement attached as
Annex A hereto (the Credit Agreement, as so amended, being referred to as the
“Amended Credit Agreement”). The Amended Credit Agreement shall delete the
stricken text (indicated textually in the manner as the following example:
stricken text) and add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text), in each case from
or to the Credit Agreement, as applicable, as set forth in that certain
blackline of the Amended Credit Agreement against the Credit Agreement posted to
lenders on Syndtrak on August 9, 2016.

(b) Schedule 11.02 to the Credit Agreement is hereby amended and restated as set
forth on Schedule 11.02 hereto.

(c) Exhibit C to the Credit Agreement is hereby amended and restated as set
forth on Exhibit C hereto.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Company represents and warrants to each other
party hereto that as of the Amendment Effective Date:

(a) The execution, delivery and performance by the Company of this Amendment are
(i) within the Company’s corporate or other powers, (ii) have been duly



--------------------------------------------------------------------------------

authorized by all necessary corporate, shareholder or other organizational
action, and (iii) do not and will not (A) contravene the terms of any of the
Company’s Organization Documents, (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the Credit Agreement), or require any payment to be made under
(1) any Contractual Obligation to which the Company is a party or affecting the
Company or the properties of the Company or any of its Subsidiaries or (2) any
order, injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which the Company or its property is subject, or (C) violate,
in any material respect, any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(B) to the extent that such conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect.

(b) This Amendment has been duly executed and delivered by the Company. This
Amendment (as of the Amendment Effective Date) constitutes and the Amended
Credit Agreement (as of the Amendment Effective Date) constitutes, in each case,
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

(c) The representations and warranties of the Company set forth in Article 5 of
the Credit Agreement that are qualified by materiality are true and correct, and
the representations and warranties that are not so qualified are true and
correct in all material respects, in each case on and as of the Amendment
Effective Date (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty is true and correct in all material respects (or, if qualified by
materiality, in all respects) as of such earlier date).

(d) No Default or Event of Default has occurred and is continuing.

SECTION 4. Amendment Effective Date. This Amendment shall become effective as of
the date hereof (such date, the “Amendment Effective Date”); provided that
(i) the Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Company and the
Required Lenders, (ii) the Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Company, the authorization of execution, delivery and performance of this
Amendment and the Amended Credit Agreement and any other legal matters relating
to the Loan Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and (iii) the Company shall have paid all
fees, expenses and other amounts due to the Administrative Agent pursuant to
Section 7 hereof.

The Administrative Agent shall notify the Company and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.

 

2



--------------------------------------------------------------------------------

SECTION 5. Effect of Amendment. (a) Except as expressly set forth herein or in
the Amended Credit Agreement, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement, the
Amended Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or of any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle the Company to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement or any other Loan Document in similar or
different circumstances.

(b) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the “Credit Agreement” in any other Loan Document
shall be deemed a reference to the Amended Credit Agreement. This Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement, the
Amended Credit Agreement and the other Loan Documents.

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Costs and Expenses. The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 9. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 10. Severability. If any provision of this Amendment or any other Loan
Document is held to be illegal, invalid or unenforceable, the legality, validity
and enforceability of the remaining provisions of this Amendment and the other
Loan Documents shall not be affected or impaired thereby. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[Remainder of page intentionally blank]

 

3



--------------------------------------------------------------------------------

FIDELITY NATIONAL INFORMATION SERVICES, INC.

By:  

/s/ Jason L. Couturier

Name:   Jason L. Couturier Title:   Senior Vice President of Finance and
Treasurer

 

[Signature Page to Second Amendment Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Lender

By:  

/s/ Kelly Weaver

Name:   Kelly Weaver Title:   Vice President

 

[Signature Page to Second Amendment Agreement]



--------------------------------------------------------------------------------

[LENDERS] By:  

[On file with Administrative Agent]

Name:   Title:  

 

[Signature Page to Second Amendment Agreement]



--------------------------------------------------------------------------------

Annex A

Form of Amended Credit Agreement

[See attached.]

 

Annex A



--------------------------------------------------------------------------------

Exhibit C

COMPLIANCE CERTIFICATE

[See attached]

 

Exhibit C



--------------------------------------------------------------------------------

FORM OF AMENDED CREDIT AGREEMENT

Giving effect to the Amendment Agreement dated as of May 26, 2016 and Second
Amendment

Agreement dated as of August 10, 2016

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of September 1, 2015

among

FIDELITY NATIONAL INFORMATION SERVICES, INC.,

The LENDERS Party Hereto,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Bookrunners,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01. Defined Terms

     1   

Section 1.02. Other Interpretive Provisions

     27   

Section 1.03. Accounting Terms

     27   

Section 1.04. Rounding

     28   

Section 1.05. References to Agreements and Laws

     28   

Section 1.06. Times of Day

     28   

Section 1.07. Timing of Payment or Performance

     28    ARTICLE 2    THE COMMITMENTS AND CREDIT EXTENSIONS   

Section 2.01. Loans

     29   

Section 2.02. Borrowings, Conversions and Continuations of Loans

     29   

Section 2.03. [Reserved]

     30   

Section 2.04. [Reserved]

     30   

Section 2.05. [Reserved]

     30   

Section 2.06. Prepayments

     30   

Section 2.07. Termination or Reduction of Commitments

     31   

Section 2.08. Repayment of Loans

     31   

Section 2.09. Interest

     32   

Section 2.10. Fees

     32   

Section 2.11. Computation of Interest and Fees

     32   

Section 2.12. [Reserved]

     33   

Section 2.13. Payments Generally

     33   

Section 2.14. Sharing of Payments

     34   

Section 2.15. Defaulting Lenders

     35    ARTICLE 3    TAXES, INCREASED COSTS AND ILLEGALITY   

Section 3.01. Taxes

     35   

Section 3.02. Illegality

     39   

Section 3.03. Inability to Determine Rates

     39   

Section 3.04. Increased Costs

     39   

Section 3.05. [Reserved]

     40   

Section 3.06. Reserves on Eurocurrency Rate Loans

     40   

Section 3.07. Funding Losses

     41   

Section 3.08. Matters Applicable to All Requests for Compensation

     41   

Section 3.09. Replacement of Lenders Under Certain Circumstances

     43   

Section 3.10. Survival

     44   

 

i



--------------------------------------------------------------------------------

ARTICLE 4    CONDITIONS PRECEDENT   

Section 4.01. Conditions to the Effective Date

     44   

Section 4.02. Conditions to the Initial Funding Date

     45   

Section 4.03. Conditions to the Final Funding Date

     46    ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01. Existence, Qualification and Power; Compliance with Laws

     48   

Section 5.02. Authorization; No Contravention

     48   

Section 5.03. Governmental Authorization; Other Consents

     48   

Section 5.04. Binding Effect

     48   

Section 5.05. Financial Statements; No Material Adverse Effect

     48   

Section 5.06. Litigation

     49   

Section 5.07. Ownership of Property; Liens

     49   

Section 5.08. Anti-Corruption Laws and Sanctions

     49   

Section 5.09. Taxes

     49   

Section 5.10. ERISA Compliance

     50   

Section 5.11. [Reserved]

     50   

Section 5.12. Margin Regulations; Investment Company Act

     50   

Section 5.13. Disclosure

     50    ARTICLE 6    AFFIRMATIVE COVENANTS   

Section 6.01. Financial Statements

     51   

Section 6.02. Certificates; Other Information

     52   

Section 6.03. Notices

     53   

Section 6.04. Payment of Obligations

     54   

Section 6.05. Preservation of Existence, Etc.

     54   

Section 6.06. Maintenance of Properties

     54   

Section 6.07. Maintenance of Insurance

     54   

Section 6.08. Compliance with Laws

     54   

Section 6.09. Books and Records

     54   

Section 6.10. Inspection Rights

     54   

Section 6.11. Use of Proceeds

     55   

Section 6.12. Further Assurances

     55   

Section 6.13. Designation of Subsidiaries

     55    ARTICLE 7    NEGATIVE COVENANTS   

Section 7.01. Liens

     56   

Section 7.02. Investments

     58   

Section 7.03. Subsidiary Indebtedness

     59   

Section 7.04. [Reserved]

     61   

Section 7.05. Dispositions

     61   

 

ii



--------------------------------------------------------------------------------

Section 7.06. Restricted Payments

     61   

Section 7.07. Use of Proceeds

     61   

Section 7.08. [Reserved]

     62   

Section 7.09. [Reserved]

     62   

Section 7.10. Financial Covenants

     62    ARTICLE 8    EVENTS OF DEFAULT AND REMEDIES   

Section 8.01. Events of Default

     63   

Section 8.02. Remedies Upon Event of Default

     64   

Section 8.03. Application of Funds

     64    ARTICLE 9    ADMINISTRATIVE AGENT   

Section 9.01. Appointment and Authority

     65   

Section 9.02. Rights as a Lender

     65   

Section 9.03. Exculpatory Provisions

     66   

Section 9.04. Reliance by Administrative Agent

     66   

Section 9.05. Delegation of Duties

     67   

Section 9.06. Resignation of Administrative Agent

     67   

Section 9.07. Non-Reliance on Administrative Agent and Other Lenders

     68   

Section 9.08. No Other Duties, Etc

     68   

Section 9.09. Administrative Agent May File Proofs of Claim

     68    ARTICLE 10    [RESERVED]    ARTICLE 11    MISCELLANEOUS   

Section 11.01. Amendments, Etc.

     69   

Section 11.02. Notices and Other Communications; Facsimile Copies

     71   

Section 11.03. No Waiver; Cumulative Remedies

     72   

Section 11.04. Attorney Costs, Expenses and Taxes

     72   

Section 11.05. Indemnification by the Company

     73   

Section 11.06. Payments Set Aside

     74   

Section 11.07. Assigns

     74   

Section 11.08. [Reserved]

     77   

Section 11.09. Confidentiality

     77   

Section 11.10. Set-off

     78   

Section 11.11. Interest Rate Limitation

     79   

Section 11.12. Counterparts

     79   

Section 11.13. Integration

     79   

Section 11.14. Survival of Representations and Warranties

     79   

Section 11.15. Severability

     79   

Section 11.16. [Reserved]

     79   

 

iii



--------------------------------------------------------------------------------

Section 11.17. Governing Law

     80   

Section 11.18. Waiver of Right to Trial by Jury

     80   

Section 11.19. Binding Effect

     80   

Section 11.20. No Implied Duties

     80   

Section 11.21. USA Patriot Act Notice

     81   

Section 11.22. Judgment Currency

     81   

Section 11.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     81   

 

SCHEDULES

  

1.01

  

Unrestricted Subsidiaries

2.01

  

Commitments

11.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

     

Form of

A

  

Committed Loan Notice

B

  

Note

C

  

Compliance Certificate

D

  

Assignment and Assumption

E-1

  

Form of U.S. Tax Compliance Certificate

E-2

  

Form of U.S. Tax Compliance Certificate

E-3

  

Form of U.S. Tax Compliance Certificate

E-4

  

Form of U.S. Tax Compliance Certificate

F

  

Solvency Certificate

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT, dated as of September 1, 2015, among FIDELITY
NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the “Company”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”) and BANK OF AMERICA, N.A., as Administrative Agent.

RECITALS

The Company intends to consummate the SunGard Transactions (as defined below)
and in connection therewith, the Company has requested that the Lenders extend
credit to the Company in the form of a delayed-draw term loan facility in an
aggregate principal amount not to exceed $1,500,000,000. The Lenders are willing
to provide such facility subject solely to the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“1934 Act” means the Securities Exchange Act of 1934.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agents” means, collectively, the Administrative Agent and any co-agents or
sub-agents (if any) appointed by the Administrative Agent pursuant to
Section 9.05.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Term Loan Credit Agreement.

 

Page 1



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company and its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin” means a percentage per annum equal to:

(a) with respect to the Loans, the following percentages per annum based upon
the corporate rating of the Company in effect by the Specified Rating Agencies
as set forth below:

 

Level

  

Corporate Ratings

(Specified Rating Agencies)

   Eurocurrency Rate   Base Rate

1

   At least A3 / A-    1.00%   0.00%

2

   Level 1 does not apply and at least Baa1 / BBB+    1.125%   0.125%

3

   Neither Level 1 nor 2 applies and at least Baa2 / BBB    1.25%   0.25%

4

   None of Levels 1, 2 or 3 applies and at least Baa3 / BBB-    1.50%   0.50%

5

   Below Baa3 / BBB-    1.75%   0.75%

(b) with respect to the Commitment Fee, the following percentages per annum
based upon the corporate rating of the Company in effect by the Specified Rating
Agencies as set forth below:

 

Level

  

Corporate Ratings

(Specified Rating Agencies)

   Commitment Fee Rate

1

   At least A3 / A-    0.10%

2

   Level 1 does not apply and at least Baa1 / BBB+    0.125%

3

   Neither Level 1 nor 2 applies and at least Baa2 / BBB    0.15%

4

   None of Levels 1, 2 or 3 applies and at least Baa3 / BBB-    0.20%

5

   Below Baa3 / BBB-    0.25%

For purposes of the foregoing, with respect to the Loans or the Commitment Fee,
(i) if either Moody’s or S&P shall not have in effect a rating, then each rating
agency that does not have in effect a rating shall be deemed to have established
a rating in Level 5 and (ii) if the ratings established or deemed to have been
established by the Specified Rating Agencies shall fall within different Levels,
the applicable Level shall be based on the higher of the two ratings unless one
of the two ratings is two or more grades lower than the other (with each ratings
distinction comprising a separate grade, such that, e.g., BB+ is two grades
lower than BBB), in which case the applicable Level shall be determined by
reference to a rating a single grade below the higher of the two ratings.

 

Page 2



--------------------------------------------------------------------------------

“Approved Foreign Bank” has the meaning specified in clause (k) of the
definition of “Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

Page 3



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basel III” means the agreement on capital adequacy, stress testing and
liquidity standards contained in “Basel III: a global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee in December 2010, each as amended, and any further guidance
or standards published by the Basel Committee in relation to “Basel III”.

“Basel Committee” means the Basel Committee on Banking Supervision.

“Bookrunners” means the following, each in their respective capacities as joint
lead arranger and joint bookrunner with respect to this Agreement: Merrill
Lynch, Pierce, Fenner and Smith Incorporated and Wells Fargo Securities, LLC.
For the avoidance of doubt, the Bookrunners shall not include the Joint
Bookrunners, except to the extent expressly set forth above.

“Borrower Stock Contribution” means the contribution on or about the SunGard
Closing Date by the Company to SunGard Merger Subs of common stock of the
Company in an aggregate amount required to be made under the Acquisition
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

“Bridge Facility” means the bridge facility contemplated under the Bridge
Facility Commitment Letter, dated as of August 12, 2015, by and among the
Company, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of America,
N.A., Wells Fargo Securities, LLC and Wells Fargo Bank, National Association.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries:

(a) operating or deposit accounts maintained by the Restricted Companies;

 

Page 4



--------------------------------------------------------------------------------

(b) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof having maturities of not
more than 12 months from the date of acquisition thereof or other durations
approved by the Administrative Agent;

(c) securities issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof or
other durations approved by the Administrative Agent and, at the time of
acquisition, having a rating of at least “A-2” or “P-2” (or long-term ratings of
at least “A3” or “A-”) from either S&P or Moody’s, or, with respect to municipal
bonds, a rating of at least MIG 2 or VMIG 2 from Moody’s (or the equivalent
thereof);

(d) commercial paper issued by any Lender that is a commercial bank or any bank
holding company owning any Lender;

(e) commercial paper maturing not more than 12 months after the date of creation
thereof or other durations approved by the Administrative Agent and, at the time
of acquisition, having a rating of at least A-1 or P-1 from either S&P or
Moody’s and commercial paper maturing not more than 90 days after the creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s;

(f) domestic and eurodollar time deposits, certificates of deposit or bankers’
acceptances maturing no more than one year after the date of acquisition thereof
or other durations approved by the Administrative Agent which are either issued
by any Lender or any other banks having combined capital and surplus of not less
than $100,000,000 (or in the case of foreign banks, the Dollar equivalent
thereof) or are insured by the Federal Deposit Insurance Corporation for the
full amount thereof;

(g) repurchase agreements with a term of not more than 30 days for, and secured
by, underlying securities of the type without regard to maturity described in
clauses (b), (c) and (f) above entered into with any bank meeting the
qualifications specified in clause (f) above or securities dealers of recognized
national standing;

(h) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types with regard to
maturity of securities described in clauses (b) through (g) above;

(i) investments maintained in money market funds (as well as asset-backed
securities and corporate securities that are eligible for inclusion in money
market funds);

(j) fixed maturity securities which are rated BBB- and above by S&P or Baa3 and
above by Moody’s; provided that the aggregate amount of Investments by any
Person in fixed maturity securities which are rated BBB+, BBB or BBB- by S&P or
Baa1, Baa2 or Baa3 by Moody’s shall not exceed 10% of the aggregate amount of
Investments in fixed maturity securities by such Person; and

(k) solely with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of a country
other than one that is subject to sanctions administered or enforced by OFAC,
the United Nations Security Council, the European

 

Page 5



--------------------------------------------------------------------------------

Union, Her Majesty’s Treasury, or other relevant sanctioning authority, (any
such bank being an “Approved Foreign Bank”) and maturing within 12 months of the
date of acquisition or other durations approved by the Administrative Agent and
(ii) (A) equivalents of demand deposit accounts which are maintained with an
Approved Foreign Bank or (B) other temporary investments (with maturities less
than 12 months or other durations approved by the Administrative Agent) of a
non-speculative nature which are made with preservation of principal as the
primary objective and in each case in accordance with normal investment
practices for cash management of such Foreign Subsidiaries.

“Cash Management Practices” means the cash, Cash Equivalent and short-term
investment management practices of the Consolidated Companies as approved by the
board of directors or chief financial officer of the Company from time to time,
including any Indebtedness of the Consolidated Companies having a maturity of 92
days or less representing borrowings from any financial institution with which
the Consolidated Companies have a depository or other investment relationship in
connection with such practices (or any Affiliate of such financial institution),
which borrowings may be secured by the cash, Cash Equivalents and other
short-term investments purchased by the relevant Consolidated Company with the
proceeds of such borrowings.

“Cash on Hand” means, on any day, the sum of the amount of cash, Cash
Equivalents and other short-term investments of the Consolidated Companies as
set forth on the balance sheet of the Consolidated Companies on the last day of
each calendar month ending during the four fiscal quarters most recently ended
on or prior to such day, divided by twelve (it being understood that such amount
shall exclude in any event any cash and Cash Equivalents identified on such
balance sheet as “restricted” or otherwise subject to a security interest in
favor of any other Person (other than non-consensual Liens permitted under
Section 7.01)).

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the enactment or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 3.04(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”)
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued; provided further
that to the extent any increased costs or reductions are incurred by any Lender
as a result of any requests, rules, guidelines or directives promulgated under
the Dodd-Frank Act or pursuant to Basel III, then such Lender shall be
compensated pursuant to Section 3.04 only to the extent such Lender is seeking
such compensation from substantially all other borrowers then having the same
credit rating as the Company (determined in the same manner as the Company’s
credit rating is established for the purpose of applying the Applicable Margin
under this Agreement) that are parties to credit facilities that afford such
Lender the right to do so, and at the most favorable level of such compensation
afforded to any of such borrowers.

“Change of Control” means (a) a “person” or “group” (as such terms are used in
Sections 13(d) and 14(d)(2) of the 1934 Act, but excluding any employee benefit
plan of such person and its subsidiaries,

 

Page 6



--------------------------------------------------------------------------------

and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan), shall become the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the 1934 Act), directly or
indirectly, of more than 35% of the then outstanding voting stock of the Company
or (b) during any period of twelve consecutive months, the board of directors of
the Company shall cease to consist of a majority of the Continuing Directors.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Company pursuant to Section 2.01 in an aggregate amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or otherwise in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable in each case, as such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Lenders’ Commitments on the Effective Date is
$1,500,000,000.

“Commitment Fee” has the meaning set forth in Section 2.10(a).

“Commitment Termination Date” means the earliest to occur of (i) the SunGard
Termination Date (if the SunGard Closing Date has not occurred on or prior to
such date), (ii) any date on which the Company terminates the Aggregate
Commitments pursuant to Section 2.07 hereof, (iii) the Initial Funding Date (if
the Aggregate Commitments are reduced to zero on such date), (iv) the Final
Funding Date or (v) the later of (A) December 20, 2015 and (B) if the SunGard
Closing Date has occurred (whether or not the Initial Funding Date or the Final
Funding Date has occurred), the 35th day after the SunGard Closing Date.

“Committed Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02, which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Company.

“Company” has the meaning specified in the introductory paragraph of this
Agreement.

“Compensation Period” has the meaning specified in Section 2.13(b)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Companies” means the Company and its Consolidated Subsidiaries.

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to the Company and its Restricted Subsidiaries on a
consolidated basis, the sum of (a) Consolidated Net Income, plus (b) an amount
which, in the determination of Consolidated Net Income for such period, has been
deducted for, without duplication,

 

Page 7



--------------------------------------------------------------------------------

(i) total interest expense,

(ii) income, franchise and similar taxes,

(iii) depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs),

(iv) letter of credit fees,

(v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of the
Company or any of its Restricted Subsidiaries pursuant to a written plan or
agreement or the treatment of such options under variable plan accounting,

(vi) all extraordinary charges,

(vii) non-cash amortization (or write offs) of financing costs (including debt
discount, debt issuance costs and commissions and other fees associated with
Indebtedness, including the Loans) of the Company and its Restricted
Subsidiaries,

(viii) cash expenses incurred in connection with the Transactions or, to the
extent permitted hereunder, any Investment permitted under Section 7.02
(including any Permitted Acquisition), Equity Issuance or Debt Issuance (in each
case, whether or not consummated),

(ix) any losses realized upon the Disposition of property or assets outside of
the ordinary course of business,

(x) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted
Acquisition,

(xi) to the extent covered by insurance, expenses with respect to liability or
casualty events or business interruption,

(xii) any non-cash purchase accounting adjustment and any non-cash write-up,
write-down or write-off with respect to re-valuing assets and liabilities in
connection with any Investment permitted under Section 7.02 (including any
Permitted Acquisition),

(xiii) non-cash losses from Joint Ventures and non-cash minority interest
reductions,

(xiv) fees and expenses in connection with exchanges or refinancings of
Indebtedness not prohibited by this Agreement,

(xv) (A) non-cash, non-recurring charges with respect to employee severance,
(B) other non-cash, non-recurring charges so long as such charges described in
this clause (B) do not result in a cash charge in a future period (except as
permitted under clause (C)) and (C) non-recurring charges other than those
referred to in clauses (A) and (B) so long as such charges described in this
clause (C) do not exceed $100,000,000 during any fiscal year, and

 

Page 8



--------------------------------------------------------------------------------

(xvi) other expenses and charges of the Company and its Restricted Subsidiaries
reducing Consolidated Net Income which do not represent a cash item in such
period or any future period; minus

(c) an amount which, in the determination of Consolidated Net Income, has been
included for

(i) (A) non-cash gains (other than with respect to cash actually received) and
(B) all extraordinary gains, and

(ii) any gains realized upon the Disposition of property outside of the ordinary
course of business, and

(d) excluding the effects of

(i) any unrealized losses or gains in respect of Swap Contracts, and

(ii) any losses or gains in respect of purchase accounting adjustments for
earnout obligations arising from acquisitions,

all as determined in accordance with GAAP.

“Consolidated Interest Charges” means, as of any date for the applicable period
ending on such date with respect to the Company and its Restricted Subsidiaries
on a consolidated basis, the amount payable with respect to such period in
respect of (a) total interest expense payable in cash plus pay-in-kind interest
in respect of Indebtedness of the type set forth in clause (a) of the definition
thereof (including the interest component under Capitalized Leases, but
excluding, to the extent included in interest expense, (i) fees and expenses
associated with the consummation of the Transactions, (ii) annual agency fees
paid to the Administrative Agent, (iii) costs associated with obtaining Swap
Contracts, (iv) fees and expenses associated with any Investment permitted under
Section 7.02, Equity Issuance or Debt Issuance (whether or not consummated) and
(v) amortization of deferred financing costs), minus (b) interest income with
respect to Cash on Hand of the Company and its Restricted Subsidiaries earned
during such period, in each case as determined in accordance with GAAP.

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to the Company and its Restricted Subsidiaries on a
consolidated basis, net income (excluding, without duplication,
(i) extraordinary items and (ii) any amounts attributable to Investments in any
Joint Venture to the extent that (A) such amounts were not earned by such Joint
Venture during the applicable period, (B) there exists any legal or contractual
encumbrance or restriction on the ability of such Joint Venture to pay dividends
or make any other distributions in cash on the Equity Interests of such Joint
Venture held by the Company and its Restricted Subsidiaries, but only to the
extent so encumbered or restricted or (C) such Person does not have the right to
receive or the ability to cause to be distributed its pro rata share of all
earnings of such Joint Venture) as determined in accordance with GAAP; provided
that Consolidated Net Income for any such period shall not include (w) the
cumulative effect of a change in accounting principles during such period,
(x) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, (y)
any non-cash charges resulting from mark-to-market accounting relating to Equity
Interests and (z) any non-cash impairment charges resulting from the application
of Statement of Financial Accounting Standards No. 142 – Goodwill and Other
Intangibles and No. 144 – Accounting for the Impairment or Disposal of
Long-Lived Assets and the amortization of intangibles including arising pursuant
to Statement of Financial Accounting Standards No. 141 – Business Combinations.

 

Page 9



--------------------------------------------------------------------------------

“Consolidated Shareholders’ Equity” means, as of any date of determination, the
consolidated shareholders’ equity of the Company and its Subsidiaries that would
be reported as shareholders’ equity on a consolidated balance sheet of the
Company and its Subsidiaries prepared as of such date in accordance with GAAP.

“Consolidated Subsidiaries” means, with respect to any Person at any time, all
Subsidiaries of such Person that would be consolidated in the financial
statements of such Person on such date prepared in accordance with GAAP, but
excluding any such consolidated Subsidiary of such Person that would not be so
consolidated but for the effect of FIN 46.

“Continuing Directors” shall mean the directors of the Company on the Effective
Date, and each other director whose election or nomination to the board of
directors of the Company is approved by a majority of the then Continuing
Directors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Parties” means, collectively, the Administrative Agent, the Lenders and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Debt Issuance” means the issuance by the Company and its Restricted
Subsidiaries of any Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.0% per
annum; provided that with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder, unless (A) in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Company in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied or (B) in the
case

 

Page 10



--------------------------------------------------------------------------------

of clause (ii) above, such Lender notifies the Administrative Agent and the
Company in writing that the failure to pay such other amount is the subject of a
good faith dispute, (b) has notified the Company or the Administrative Agent or
any other Lender in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or any other
Lender or the Company, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Administrative
Agent’s or Lender’s and the Company’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) (i) has become
the subject of a Bankruptcy Event or (ii) has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date.

“Dissenting Lenders” has the meaning specified in Section 11.01(f).

“Documentation Agents” means JPMorgan Chase Bank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Credit Agricole Corporate and Investment Bank and
U.S. Bank National Association, as documentation agents under this Agreement.

“Dollar” and “$” means lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

Page 11



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 4.01(a).

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural person) approved
by (A) the Administrative Agent and (B) unless an Event of Default has occurred
and is continuing under Section 8.01(a) or 8.01(f), the Company (each such
approval not to be unreasonably withheld or delayed).

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Company resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by the Company and its Restricted
Subsidiaries to any other Person of (a) its Equity Interests, (b) any of its
Equity Interests pursuant to the exercise of options or warrants, (c) any of its
Equity Interests pursuant to the conversion of any debt securities to equity or
(d) any options or warrants relating to its Equity Interests. A Disposition
shall not be deemed to be an Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a

 

Page 12



--------------------------------------------------------------------------------

cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums not yet due or premiums due but not yet delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means, with respect to (a) any Eurocurrency Rate Loan for
any Interest Period, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and (b) for any rate
calculation with respect to a Base Rate Loan on any date, the rate per annum
equal to LIBOR, at or about 11:00 a.m., London time determined two Business Days
prior to such date for U.S. Dollar deposits with a term of one month commencing
that day; provided that to the extent a comparable or successor rate is approved
by the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
(including any political subdivision thereof) withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to a replacement by the Company under Section 3.09) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.01, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan or Commitment or to such Lender immediately before
it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.01(f), and (d) any U.S. federal withholding
Taxes imposed under FATCA.

 

Page 13



--------------------------------------------------------------------------------

“Existing Revolving Credit Agreement” means the Sixth Amended and Restated
Credit Agreement, dated as of August 10, 2016, among the Company, the other
borrowers from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and the lenders, swing line lenders and L/C issuers from
time to time party thereto, as amended, restated, amended and restated,
supplemented, modified, refinanced or replaced from time to time.

“Facility” means, at any time, the aggregate amount of the Commitments and/or
Loans at such time.

“FATCA” means sections 1471 through 1474 of the Code, as in effect on the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means, collectively, the letter agreements (i) between the Company
and any one or more of the Bookrunners and (ii) between the Company and the
Administrative Agent, in each case, among others, in respect of this Agreement
and dated August 12, 2015.

“Final Funding Date” means the date on which all conditions precedent set forth
in Section 4.03 have been satisfied or waived and Loans are made pursuant to
Section 2.01(b).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

Page 14



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee or any successor or similar authority to any of the foregoing).

“Granting Lender” has the meaning specified in Section 11.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Effective Date or entered into in connection with
any acquisition or Disposition of assets permitted under this Agreement (other
than such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
as hazardous, toxic, pollutants or contaminants or words of similar meaning or
effect.

“Historical Financial Statements” has the meaning specified in Section 5.05(a).

“Immaterial Subsidiaries” means, as of any date of determination, those
Restricted Subsidiaries that, for the four fiscal quarter period ended most
recently prior to such date of determination, (a) individually did not generate
more than 10% of the Consolidated EBITDA of the Restricted Companies and
(b) collectively did not generate more than 15% of the Consolidated EBITDA of
the Restricted Companies.

 

Page 15



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or agreements;

(b) the maximum available amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under Swap Contracts (with the amount of such
net obligations being deemed to be the aggregate Swap Termination Value thereof
as of such date);

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
appears in the liabilities section of the balance sheet of such Person, and
(iii) any earn-out obligation that appears in the liabilities section of the
balance sheet of such Person, to the extent (A) such Person is indemnified for
the payment thereof by a solvent Person reasonably acceptable to the
Administrative Agent or (B) amounts to be applied to the payment therefor are in
escrow);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

(h) indebtedness or similar financing obligations of such Person under any
Securitization Financing; and

(i) all Guarantees of such Person in respect of any of the foregoing paragraphs.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person. The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of
(x) the aggregate unpaid amount of such Indebtedness and (y) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning set forth in Section 11.05.

 

Page 16



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Indemnitees” has the meaning set forth in Section 11.05.

“Information” has the meaning specified in Section 11.09.

“Initial Funding Date” means the date on which all conditions precedent set
forth in Section 4.02 have been satisfied or waived and Loans are made pursuant
to Section 2.01(a).

“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Company for the four fiscal quarter period ending on such date, the ratio of
(a) Consolidated EBITDA of the Company and its Restricted Subsidiaries for such
period to (b) Consolidated Interest Charges of the Company and its Restricted
Subsidiaries for such period.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period and the Maturity Date; provided that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
applicable to such Loan.

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week, one
month, two months, three months or six months thereafter, or to the extent
available (as determined by each Lender) to all Lenders, twelve months
thereafter, as selected by the Company in its Committed Loan Notice, as the case
may be (or, such other period as agreed by the Company and all Lenders);
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

(ii) other than with respect to one week Interest Periods, any Interest Period
pertaining to a Eurocurrency Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other

 

Page 17



--------------------------------------------------------------------------------

acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For all purposes of this Agreement, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Joint Bookrunners” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Securities, LLC, J.P. Morgan Securities LLC and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as joint bookrunners under this Agreement.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Securities, LLC, J.P. Morgan Securities LLC, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Credit Agricole Corporate and Investment Bank and
U.S. Bank National Association, as joint lead arrangers under this Agreement.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Company or any of its Subsidiaries, (b) any other Person
designated by the Company in writing to the Administrative Agent (which
designation shall be irrevocable) as a “Joint Venture” for purposes of this
Agreement and at least 50% but less than 100% of whose Equity Interests are
directly owned by the Company or any of its Subsidiaries, and (c) any Person in
whom the Company or any of its Subsidiaries beneficially owns any Equity
Interest that is not a Subsidiary.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Leverage Ratio” means, as of the end of any fiscal quarter of the Company for
the four fiscal quarter period ending on such date, the ratio of (a) Total
Indebtedness on the last day of such period to (b) Consolidated EBITDA of the
Restricted Companies for such period; provided that the amount of Total
Indebtedness determined pursuant to clause (a) above at any date shall be
reduced (i) by the amount of any outstanding Swing Line Loans or Revolving
Credit Loans (in each case, under and as defined in the Existing Revolving
Credit Agreement as in effect on the Second Amendment Effective Date) drawn for
the purpose of card settlements so long as (x) such Swing Line Loans and
Revolving Credit Loans are repaid within three Business Days after the date on
which such Loans were drawn and (y) the Company certifies as to the amount of
such Swing Line Loans and Revolving Credit Loans and such repayment in the
applicable Compliance Certificate and (ii) in the case of any such Indebtedness
of a Majority-Owned Subsidiary that is a Restricted Subsidiary, by an amount
directly proportional to the amount (if any) by which Consolidated EBITDA
determined pursuant to clause (b) above for such date was reduced (including
through the calculation of Consolidated Net Income) by the elimination of a
minority interest in such Majority-Owned Subsidiary owned by a Person other than
a Restricted Company.

 

Page 18



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement for security, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing but excluding operating leases).

“Loan” means an extension of credit made by a Lender to the Company pursuant to
Section 2.01.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Fee Letters, (d) the First Amendment Agreement to this Agreement dated as of
May 26, 2016 and (e) the Second Amendment Agreement.

“Majority-Owned Subsidiary” means a Consolidated Subsidiary that is not
wholly-owned (directly or indirectly) by the Company.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities, results of operations, or financial position of the Company
and its Subsidiaries, taken as a whole, (b) a material and adverse effect on the
ability of the Company to perform its obligations under the Loan Documents or
(c) a material and adverse effect on the rights and remedies of the Lenders
under the Loan Documents.

“Material Companies” means the Company and all Restricted Subsidiaries (other
than Immaterial Subsidiaries).

“Maturity Date” means the date that is three years from the Initial Funding Date
(or, if no Loan is made on the SunGard Closing Date, three years from the
SunGard Closing Date); provided however, that if such date is not a Business
Day, the Maturity Date shall be the next succeeding Business Day.

“Maximum Rate” has the meaning specified in Section 11.11.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Note” means a promissory note of the Company payable to any Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
the aggregate principal amount of indebtedness of the Company to such Lender
resulting from the Loans made by such Lender.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now

 

Page 19



--------------------------------------------------------------------------------

existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Company of any proceeding under any Debtor
Relief Laws naming the Company as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Company under
the Loan Documents include (a) the obligation to pay principal, interest,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by the Company under any Loan Document and (b) the obligation of the Company to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of the Company.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Agents” means, collectively (i) the Joint Bookrunners, (ii) the Joint
Lead Arrangers and (iii) the Documentation Agents, in each case in their
capacities as such.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than a replacement
made pursuant to Section 3.09) and except any Excluded Taxes.

“Outstanding Amount” means, on any date, the principal amount of Loans after
giving effect to any borrowings and prepayments or repayments thereof occurring
on such date.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 11.07(f).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

Page 20



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means the purchase or other acquisition of all or
substantially all of the property and assets or business of, any Person or of
assets constituting a business unit, a line of business or division of such
Person, or of more than 50% of the Equity Interests in a Person that, upon the
consummation thereof, will be owned directly by the Company or one or more of
its wholly owned Restricted Subsidiaries (including as a result of a merger or
consolidation) permitted pursuant to Section 7.02; provided that the SunGard
Acquisition shall be deemed to be a Permitted Acquisition.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, or any
excess amount that is otherwise permitted to be incurred pursuant to Section
7.03, (b) such modification, refinancing, refunding, renewal or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the shorter of (i) the Indebtedness being modified,
refinanced, refunded, renewed or extended and (ii) the Loans (and, in the case
of clause (ii), maturing not earlier than 91 days later than the Maturity Date
of the Loans), (c) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole, (d) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor (or another of the Restricted Companies, at the
election of the Company) on the Indebtedness being modified, refinanced,
refunded, renewed or extended, and with respect to subordinated Indebtedness the
obligations of such obligors shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
documentation governing the Indebtedness, taken as a whole and (e) at the time
thereof, no Event of Default shall have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) maintained or sponsored by the Company or, with respect
to any such plan that is subject to Section 412 of the Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” and “Pro Forma Compliance” mean, for purposes of calculating
compliance with the Leverage Ratio or each of the other financial covenants set
forth in Section 7.10, in

 

Page 21



--------------------------------------------------------------------------------

each case in respect of a Specified Transaction, that such Specified Transaction
and the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction”, shall be included and (ii) in the case of a Specified
Disposition described in the definition of “Specified Transaction”, shall be
excluded, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by any Restricted Company in connection with such Specified
Transaction, and if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that the foregoing pro forma adjustments may be applied to the Leverage Ratio
and the other financial covenants set forth in Section 7.10 to the extent that
such adjustments are consistent with the definition of Consolidated EBITDA and
may take into account cost savings for which the necessary steps have been
implemented or are reasonably expected to be implemented within eighteen months
after the closing of the applicable Permitted Acquisition; provided, that the
aggregate amount of any such cost savings added back in determining Consolidated
EBITDA for any period of four consecutive fiscal quarters shall not exceed 10%
of Consolidated EBITDA (for avoidance of doubt, determined on a Pro Forma Basis
but prior to adding back any such cost savings) for such period of four
consecutive fiscal quarters.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the unused Commitment and the principal
amount of the Loans of such Lender under the Facility at such time and the
denominator of which is the unused portion of the Aggregate Commitments and
Total Outstandings under the Facility.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means any Permitted Acquisition by the Restricted
Companies, if the aggregate amount of Indebtedness incurred by the Restricted
Companies to finance the purchase price of, or other consideration for, or
assumed by the Restricted Companies in connection with, such Permitted
Acquisition is at least $750,000,000.

“Recipient” means (a) the Administrative Agent and (b) any Lender.

“Register” has the meaning set forth in Section 11.07(e).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) the unused portion of
the Aggregate Commitments; provided that the unused Commitment and Loans held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

Page 22



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer, and solely for purposes of
the delivery of incumbency certificates pursuant to Section 4.01, the secretary
or any assistant secretary of the Company and, solely for purposes of notices
given pursuant to Article 2, any other officer or employee of the Company so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the Company designated in or pursuant
to an agreement between the Company and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Company shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Company and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Company.

“Restricted Companies” means the Company and its Restricted Subsidiaries, and
“Restricted Company” means any of the foregoing.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any
Restricted Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s stockholders, partners or members (or the equivalent Persons
thereof). The amount expended in any Restricted Payment, if other than in cash,
will be deemed to be the fair market value of the relevant non-cash assets, as
determined in good faith by the board of directors of the Company and evidenced
by a board resolution.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Financial Services LLC, and any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory to the
extent that the government of such country or territory is the subject of any
Sanctions imposed by any Sanctions Authority (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any publicly
available Sanctions-related list of designated Persons maintained by any
Sanctions Authority, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any Sanctions Authority.

“Sanctions Authority” means (a) the U.S. government, including the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, (b) the United Nations Security Council, (c) the European
Union and (d) Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

Page 23



--------------------------------------------------------------------------------

“Second Amendment Agreement” means the Second Amendment Agreement to this
Agreement dated as of August 10, 2016 among the Company, the Lenders party
thereto and the Administrative Agent.

“Second Amendment Effective Date” means August 10, 2016.

“Securitization Financing” has the meaning referred to in Section 7.03(u).

“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Company and are Persons
organized for the limited purpose of entering into a Securitization Financing by
purchasing, or receiving by way of capital contributions, sale or other
transfer, assets from the Company and its Subsidiaries and obtaining financing
for such assets from third parties, and whose structure is designed to insulate
such vehicle from the credit risk of the Company.

“Solvency Certificate” has the meaning specified in Section 4.02(h).

“SPC” has the meaning specified in Section 11.07(i).

“Specified Disposition” means any sale, transfer or other disposition, or series
of related sales, transfers or other dispositions (other than (x) in the
ordinary course of business or (y) among Restricted Companies), (a) that
involves assets comprising all or substantially all of an operating unit of a
business or common Equity Interests of any Person, in each case owned by any
Restricted Company and (b) that, at the time of such disposition, represents
more than 5% of the Consolidated EBITDA of the Restricted Companies; provided
that at the discretion of the Company, any such disposition that meets the
criteria set forth in clause (a) above but not the criteria set forth in clause
(b) above may be deemed to be a Specified Disposition for purposes of
calculations made on a Pro Forma Basis.

“Specified Rating Agencies” means S&P and Moody’s.

“Specified Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer, chief accounting officer or chief legal
officer of the Company.

“Specified Transaction” means, any Investment, Restricted Payment, designation
of an Unrestricted Subsidiary, or incurrence of Indebtedness in respect of which
compliance with the financial covenants set forth in Section 7.10 is by the
terms of this Agreement required to be calculated on a Pro Forma Basis, or any
Specified Disposition.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“SunGard” means SunGard, a Delaware corporation.

 

Page 24



--------------------------------------------------------------------------------

“SunGard Acquisition” means the acquisition of SunGard and related mergers
effected by the SunGard Acquisition Agreement.

“SunGard Acquisition Agreement” means the Agreement and Plan of Merger dated as
of August 12, 2015, by and among the Company, SunGard Merger Subs, SunGard and
SunGard Capital Corp. II, a Delaware corporation (without giving effect to any
modifications or waivers unless such modification or waiver satisfies the
requirements set forth in Section 4.02(c)).

“SunGard Closing Date” means the date upon which the SunGard Acquisition is
consummated pursuant to the terms of the SunGard Acquisition Agreement.

“SunGard Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of August 11, 2005, by and among the SunGard Issuer, SunGard Holdco
LLC, JPMorgan Chase Bank, N.A., as administrative agent, and the lenders party
thereto (as amended, restated, supplemented or otherwise modified from time to
time).

“SunGard Issuer” means SunGard Data Systems Inc., a Delaware corporation.

“SunGard Merger Subs” means, collectively, (i) Seahawk Merger Sub 1, Inc., a
Delaware corporation, (ii) Seahawk Merger Sub, LLC, a Delaware limited liability
company and (iii) Seahawk Merger Sub 3, Inc., a Delaware corporation.

“SunGard Notes” means, collectively, (i) the 7-3/8% senior notes of the SunGard
Issuer due 2018, (ii) the 6.625% senior subordinated notes of the SunGard Issuer
due 2019 and (iii) the 7-5/8% senior notes of the SunGard Issuer due 2020, to
the extent such Indebtedness remains outstanding on the SunGard Closing Date.

“SunGard Refinancing Transactions” means the repayment in full of the
obligations of the SunGard Issuer and its Affiliates under (i) the SunGard
Credit Agreement and (ii) the Third Amended and Restated Credit and Security
Agreement, dated as of May 14, 2014, by and among SunGard AR Financing LLC, as
borrower, the financial institutions party thereto from time to time as lenders
and General Electric Capital Corporation, as administrative agent (as amended,
restated, supplemented or otherwise modified from time to time).

“SunGard Termination Date” means the “Termination Date” as defined in the
SunGard Acquisition Agreement.

“SunGard Transactions” means (i) the SunGard Acquisition, (ii) the SunGard
Refinancing Transactions, (iii) if elected by the Company, the redemption or
defeasance in full of the SunGard Notes, (iv) any debt or equity financings in
connection with any of the foregoing, (v) the execution, delivery and
performance by the Company of this Agreement and (vi) the funding of Loans on
the Initial Funding Date and/or the Final Funding Date, respectively.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, futures contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase

 

Page 25



--------------------------------------------------------------------------------

agreements, reverse repurchase agreements, sell buy backs and buy sell back
agreements, and securities lending and borrowing agreements or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement or related schedules,
including any such obligations or liabilities arising therefrom.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means Wells Fargo Bank as sole syndication agent under this
Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $250,000,000.

“Total Indebtedness” means, without duplication, (a) the Total Outstandings and
(b) all other Indebtedness of the Restricted Companies of the type referred to
in clauses (a), (b) (but solely in respect of letters of credit and bankers’
acceptances, and solely to the extent drawn and not yet reimbursed), (e),
(f) and (h) of the definition thereof and all Guarantees of the Company and its
Restricted Subsidiaries in respect of such Indebtedness of any other Person.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transactions” means, collectively, (a) the “Transactions” as defined in this
Agreement as in effect on the Effective Date, (b) the execution, delivery and
performance by the Company of the Second Amendment Agreement and (c) the payment
of the fees and expenses incurred in connection with any of the foregoing.

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Upfront Fee” has the meaning specified in Section 2.10(b).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f)(ii)(B)(3).

 

Page 26



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (a) each Subsidiary of the Company listed on
Schedule 1.01 and (b) any Subsidiary of the Company designated by the board of
directors of the Company as an Unrestricted Subsidiary pursuant to Section 6.13
subsequent to the Effective Date (and continuing until such time that such
designation may be thereafter revoked by the Company).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wells Fargo Bank” means Wells Fargo Bank, National Association and its
successors.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(f) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other

 

Page 27



--------------------------------------------------------------------------------

financial calculations pursuant to Section 7.10) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied on a basis consistent (except for changes
concurred in by the Company’s independent public accountants) with the most
recent audited consolidated financial statements of the Company and its
Subsidiaries delivered to the Lenders pursuant to Section 6.01.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent and the Company
shall negotiate in good faith to amend such ratio to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders a
written reconciliation in form reasonably satisfactory to the Administrative
Agent, between calculations of such ratio made before and after giving effect to
such change in GAAP.

(c) Notwithstanding anything to the contrary contained herein, financial ratios
and other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis until the completion
of four full fiscal quarters following such Specified Transaction.

Section 1.04. Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Rate Loans, if such extension would cause any such
payment to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

 

Page 28



--------------------------------------------------------------------------------

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. Loans. Subject to the terms and conditions set forth herein, each
Lender has severally agreed to (a) make one or more Loans on the Initial Funding
Date upon the satisfaction or waiver of the conditions set forth in Section 4.02
and (b) make one or more Loans on the Final Funding Date upon the satisfaction
or waiver of the conditions set forth in Section 4.03, in each case in Dollars,
in an aggregate principal amount in the case of clauses (a) and (b) not to
exceed its Commitment. Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed. Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

Section 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than (i) 1:00 p.m. three Business Days prior to
the requested date of any Borrowing of Eurocurrency Rate Loans, continuation of
Eurocurrency Rate Loans or any conversion of Base Rate Loans to Eurocurrency
Rate Loans (provided that, if such Borrowing is the initial Borrowing to be made
on the Initial Funding Date, notice must be received by the Administrative Agent
not later than 2:00 p.m. two Business Days prior to the requested date of such
Borrowing), and (ii) 12:00 noon on the requested date of any Borrowing of Base
Rate Loans. Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice shall specify (i) whether the Company
is requesting a Borrowing, a conversion of Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or which existing Loans are to
be converted and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Company fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, a
Eurocurrency Rate Loan with an Interest Period of one month (subject to the
definition of Interest Period). Any such automatic conversion to Eurocurrency
Rate Loans with an Interest Period of one month shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Company requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the Loans,
and if no timely notice of a conversion or continuation is provided by the
Company, the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Eurocurrency Rate Loans with an Interest Period of 1
month or continuation described in Section 2.02(a). In the case of each
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m., in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 or 4.03, as applicable, the
Administrative Agent shall make all funds so received available to the

 

Page 29



--------------------------------------------------------------------------------

Company in like funds as received by the Administrative Agent either by
(i) crediting the account of the Company on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Company.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Company pays the amount due, if any, under
Section 3.07 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 8 Interest Periods in effect with respect to Eurocurrency Rate
Loans.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03. [Reserved].

Section 2.04. [Reserved].

Section 2.05. [Reserved].

Section 2.06. Prepayments. (a) Optional. (i) The Company may, upon notice to the
Administrative Agent, at any time or from time to time, voluntarily prepay the
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 1:00 p.m.
(1) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment
of Eurocurrency Rate Loans shall be in a minimum principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.07.

 

Page 30



--------------------------------------------------------------------------------

(ii) [Reserved].

(iii) [Reserved].

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Company may rescind any notice of prepayment under Section 2.06(a)(i) if such
prepayment would have resulted from a refinancing in full of the Facility, which
refinancing shall not be consummated or shall otherwise be delayed.

(v) Notwithstanding anything to the contrary contained in this Agreement, if the
Company fails to make any prepayment under Section 2.06(a)(i) on the prepayment
date specified in the applicable prepayment notice, no Default or Event of
Default shall result from such failure so long as the Company makes such
prepayment within one Business Day of the specified prepayment date; provided
that interest shall accrue on the unpaid amount from the specified prepayment
date to the date of the actual prepayment at an interest rate equal to the Base
Rate plus the Applicable Margin regardless of whether the Loan being prepaid is
a Base Rate Loan or a Eurocurrency Rate Loan, which interest shall be payable on
the applicable interest payment date.

(b) [Reserved].

(c) Funding Losses, Etc. All prepayments under this Section 2.06 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.07.

Section 2.07. Termination or Reduction of Commitments. (a) Optional. The Company
may, at any time prior to the Commitment Termination Date, upon written notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent by 11:00 a.m. one Business
Day prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount (A) of $500,000 or any whole multiple
of $100,000 in excess thereof or (B) equal to the Aggregate Commitments at such
time.

(b) Mandatory. The Commitment of each Lender shall be automatically and
permanently reduced (i) by the principal amount of Loans made by the Lender on
the Initial Funding Date and (ii) to $0 on the Commitment Termination Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
unused Commitments under this Section 2.07. Upon any reduction of unused
Commitments, the Commitment of each Lender shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.09). All
Commitment Fees accrued until the effective date of any termination of the
Commitments shall be paid on the effective date of such termination.

Section 2.08. Repayment of Loans. The Company shall repay to the Administrative
Agent for the ratable account of the Lenders on the Maturity Date the aggregate
principal amount of all of its Loans outstanding on such date.

 

Page 31



--------------------------------------------------------------------------------

Section 2.09. Interest. (a) Subject to the provisions of Section 2.09(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Margin and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin.

(b) While any Event of Default set forth in Section 8.01(a) or (f) exists (but,
in the case of any Event of Default set forth in Section 8.01(a), only upon the
election of the Administrative Agent or the Required Lenders), the Company shall
pay interest on all overdue amounts hereunder (regarding which all applicable
grace periods set forth in Section 8.01 have expired) at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.10. Fees. (a) Commitment Fee. The Company shall pay to the
Administrative Agent a commitment fee (the “Commitment Fee”) for the account of
each Lender in accordance with its Pro Rata Share of the Aggregate Commitments
in an amount equal to the Applicable Margin times the actual daily amount by
which the Aggregate Commitments exceed the Total Outstandings. The Commitment
Fee shall accrue at all times from the Effective Date until the Commitment
Termination Date, and shall be due and payable on the Commitment Termination
Date.

(b) Upfront Fee. The Company shall pay to the Administrative Agent an upfront
fee (the “Upfront Fee”) for the account of each Lender in accordance with its
Pro Rata Share of the Facility, in an aggregate amount equal to the sum of
(i) 0.05% of the Aggregate Commitments on the Effective Date, due and payable on
the Effective Date, (ii) 0.05% of the aggregate principal amount of the Loans
made by the Lenders on the Initial Funding Date, due and payable on the Initial
Funding Date and (iii) 0.05% of the aggregate principal amount of the Loans made
by the Lenders on the Final Funding Date, due and payable on the Final Funding
Date. The Upfront Fee payable to each Lender under clause (ii) or clause
(iii) may be netted against the Loans made by such Lender on the same date.

(c) Other Fees. The Company shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

Section 2.11. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

Page 32



--------------------------------------------------------------------------------

Section 2.12. [Reserved].

Section 2.13. Payments Generally. (a) All payments to be made by the Company
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Company hereunder shall be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m., shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Company shall come due on a day other than a Business Day, payment shall be made
on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Unless the Company or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Company or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Company or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Company failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Overnight Rate; and

(ii) if any Lender failed to make such payment with respect to any Borrowing,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Company to the date such amount is recovered by the Administrative Agent
(the “Compensation Period”) at a rate per annum equal to the Overnight Rate.
When such Lender makes payment to the Administrative Agent (together with all
accrued interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Company, and the Company shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Company may have against any Lender as a result of any default by such
Lender hereunder.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this Section 2.13(b) shall be conclusive, absent
manifest error.

 

Page 33



--------------------------------------------------------------------------------

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Company by the
Administrative Agent because the applicable conditions set forth in Article 4
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Company under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of the Outstanding
Amount of all Loans outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

(g) Notwithstanding anything to the contrary in any Loan Document, if the
Company fails to make any payment when due under this Agreement (after the
expiration of any otherwise applicable notice or grace periods) and such failure
to pay is caused solely by administrative or technical error, it is understood
and agreed that no Default or Event of Default will be deemed to be continuing
under this Agreement so long as the Company makes such payment promptly after
any Specified Responsible Officer becomes aware of such error (but in any event
within one Business Day after the Company receives notice of such payment
failure from the Administrative Agent).

Section 2.14. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans, pro rata with each of them; provided that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Company agrees that any Lender
so

 

Page 34



--------------------------------------------------------------------------------

purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 11.10) with respect to such participation as
fully as if such Lender were the direct creditor of the Company in the amount of
such participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.14 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.14 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.15. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, fees shall
cease to accrue on the unused portion of the Commitments of such Defaulting
Lender under Section 2.10(a) so long as such Lender is a Defaulting Lender.

ARTICLE 3

TAXES, INCREASED COSTS AND ILLEGALITY

Section 3.01. Taxes. (a) Any and all payments by or on account of any obligation
of the Company under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
payment by a withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Company shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) The Company shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) As soon as practicable after any payment of Taxes by the Company to a
Governmental Authority pursuant to this Section 3.01, the Company shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent; provided, however, that no failure to provide such
evidence shall constitute a Default unless and until the Administrative Agent or
the applicable Lender shall first have notified the Company of such failure and
such failure shall continue for more than 10 days after the Company receives
such notice.

(d) The Company shall indemnify each Recipient, within 20 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted

 

Page 35



--------------------------------------------------------------------------------

by the relevant Governmental Authority. A certificate, showing the calculation
of the amount owed in reasonable detail, as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify, within 10 days after demand therefor
(i) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that the Company has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting or
expanding the obligation of the Company to do so), (ii) the Administrative Agent
and the Company, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.07(g) relating to the
maintenance of a Participant Register and (iii) the Administrative Agent and the
Company, as applicable, against any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent or the
Company in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or the Company, as applicable, shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (B) or (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the

 

Page 36



--------------------------------------------------------------------------------

reasonable request of the Company or the Administrative Agent), whichever of the
following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by an IRS Form W-8ECI, IRS Form W-8BEN
or IRS Form W-8BEN-E, and a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, or an IRS Form W-9, and other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and;

 

Page 37



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of this Section 3.01, the term “applicable law” includes FATCA.

(j) [Reserved]

(k) Nothing in this Section 3.01 shall interfere with the right of a Lender or
Agent to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender or Agent to claim any tax refund or

 

Page 38



--------------------------------------------------------------------------------

to disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled; provided, however, that if
(x) the Company requests a Lender or Agent, in writing, to pursue an available
refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.01 and (y) such requested pursuit would not be expected to affect such
Lender or Agent adversely as determined in the sole discretion of such Lender or
Agent, exercised in good faith, such Lender or Agent shall pursue such refund in
good faith, so long as the Company agrees to pay all associated out-of-pocket
expenses.

Section 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Company through
the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans, or to convert Base Rate Loans to Eurocurrency Rate
Loans, shall be suspended until such Lender notifies the Administrative Agent
and the Company that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Company shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Company shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

Section 3.03. Inability to Determine Rates. If (x) the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan, or (y) the Administrative Agent is advised
by the Required Lenders that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
are not being offered to banks in the applicable offshore interbank market for
Dollars for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Company and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders in the event such suspension was due to
clause (y) above) revokes such notice. Upon receipt of such notice, the Company
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Section 3.04. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurocurrency Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

 

Page 39



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurocurrency Rate Loan (or of maintaining its obligation to make any such
Loan) or to reduce the amount of any sum received or receivable by such Lender
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Company will pay to such Lender or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered , as reasonably determined by such Lender or such other
Recipient (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Person under agreements having provisions similar to this
Section after consideration of such factors as such Person then reasonably
determines to be relevant).

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Company will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Company and
shall be conclusive absent manifest error. The Company shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s to demand such
compensation; provided that the Company shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days (or, in the case of any increased costs or reductions arising
from a Change in Law under the Dodd-Frank Act or Basel III, 30 days) prior to
the date that such Lender, notifies the Company of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is made retroactive by a Governmental
Authority, then the 180-day period (or 30-day period, if applicable) referred to
above shall be extended to include the period of retroactive effect thereof.

Section 3.05. [Reserved].

Section 3.06. Reserves on Eurocurrency Rate Loans. (a) If any Lender is required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), the Company shall pay to such Lender additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error).

 

Page 40



--------------------------------------------------------------------------------

(b) If any Lender is required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
or other Governmental Authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, the Company shall pay
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan. Any Lender requesting payment from the Company
under Section 3.06(a) or (b) shall give the Company at least fifteen days’ prior
notice (with a copy to the Administrative Agent). If a Lender fails to give
notice fifteen days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen days from receipt of such
notice.

Section 3.07. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent), the Company shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company;

(c) [reserved]; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 3.09(a);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by such Lender to maintain such Loan, any foreign exchange losses
or from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract.

For purposes of calculating amounts payable by the Company to any Lender under
this Section 3.07, such Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for Dollars for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

Section 3.08. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the Company contemporaneously with the demand for payment setting
forth in reasonable detail a calculation of the additional amount or amounts to
be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Agent or such Lender may use any
reasonable averaging and attribution methods. For the avoidance of doubt, any
additional amounts required to be paid pursuant to Section 3.01 are not subject
to the limitations set forth in this Section.

 

Page 41



--------------------------------------------------------------------------------

(b) (i) With respect to any Lender’s claim for compensation under any of
Sections 3.02 through 3.07, the Company shall not be required to compensate such
Lender for any amount incurred more than 180 days prior to the date that such
Lender notifies the Company of the event that gives rise to such claim; provided
that, if the circumstance giving rise to such increased cost or reduction is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation from the Company under any of Sections 3.04 through 3.06, the
Company may, by notice to such Lender (with a copy to the Administrative Agent),
suspend the obligation of such Lender to make or continue from one Interest
Period to another Eurocurrency Rate Loans, or to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.08(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(ii) With respect to any Lender’s claim for compensation under Section 3.01, the
Company shall not be required to compensate such Lender for any Taxes to the
extent such Taxes were either (A) paid by such Lender to a taxing authority for
the purpose of satisfying the Lender’s tax liability related to the claim for
compensation under Section 3.01 if such payment occurred more than 180 days
prior to the date that such Lender notifies the Company of such claim or
(B) assessed by a taxing authority in writing more than 180 days prior to the
date that such Lender notifies the Company of a claim for compensation under
Section 3.01.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan (or to convert Base Rate Loans into
Eurocurrency Rate Loans) shall be suspended pursuant to Section 3.08(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Sections 3.04 through 3.06 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Company (with a copy to the Administrative
Agent) that the circumstances specified in any of Sections 3.04 through 3.06
that gave rise to the conversion of such Lender’s Eurocurrency Rate Loans
pursuant to this Section 3.08 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurocurrency
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurocurrency Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurocurrency Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.

 

Page 42



--------------------------------------------------------------------------------

(e) (i) If the Company is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (A) would eliminate or reduce amounts payable pursuant
to Section 3.01 in the future and (B) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(ii) Each Lender agrees that if any Lender (A) requests compensation under any
of Sections 3.04 through 3.06, or (B) notifies the Company that it has
determined that it is unlawful for its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, then such Lender will, if requested by
the Company, use commercially reasonable efforts to designate another Lending
Office for any Loan affected by such event; provided that in each case, such
efforts are made on terms that, in the reasonable judgment of such Lender, cause
such Lender and its Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided further that nothing in this Section
3.08(e) shall affect or postpone any of the Obligations of the Company or the
rights of such Lender pursuant to Sections 3.02 or 3.04 through 3.06.

Section 3.09. Replacement of Lenders Under Certain Circumstances. (a) If at any
time:

(i) the Company becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Sections 3.04 through 3.06, as a result of
any condition described in such Sections or any Lender ceases to make
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Sections 3.04 through 3.06 or

(ii) any Lender becomes a Defaulting Lender,

then the Company may, on ten Business Days’ prior written notice to the
Administrative Agent and such Lender, either:

(A) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign 100% of its Commitments and the principal of its
outstanding Loans plus any accrued and unpaid interest pursuant to Section
11.07(d) (with the assignment fee to be paid by the Company unless waived by the
Administrative Agent in such instance) all of its rights and obligations under
this Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Company to
find a replacement Lender or other such Person or

(B) terminate the Commitment of such Lender and repay all obligations of the
Company owing to such Lender relating to the Loans held by such Lender as of
such termination date;

(b) Any Lender being replaced pursuant to Section 3.09(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans, and (ii) deliver any Notes evidencing
such Loans to the Company or the Administrative Agent.

 

Page 43



--------------------------------------------------------------------------------

(c) Pursuant to an Assignment and Assumption arising by operation of Section
3.09(b), (i) the assignee Lender shall acquire all or a portion, as the case may
be, of the assigning Lender’s Commitment and outstanding Loans, (ii) all
obligations of the Company owing to the assigning Lender relating to the Loans
so assigned shall be paid in full by the assignee Lender to such assigning
Lender concurrently with the execution of such Assignment and Assumption and
(iii) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the Company,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to be a Lender hereunder with respect to such assigned Loans and
Commitments except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(d) The Company shall also be entitled to replace a Dissenting Lender in
accordance with Section 11.01(f).

Section 3.10. Survival. All of the Company’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01. Conditions to the Effective Date. The effectiveness of this
Agreement (such date on which this Agreement becomes effective, the “Effective
Date”) is subject to the satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received the following:

(i) duly executed counterparts hereof that, when taken together, bear the
signatures of the Company, each Lender and the Administrative Agent;

(ii) a secretary certificate executed by a Responsible Officer of the Company as
of the Effective Date, certifying as to (A) the charter, bylaws or other
applicable organizational documents of the Company and (B) (1) the resolutions
or other corporate action of the Company authorizing the execution and
performance of the applicable Loan Documents and (2) the incumbency and specimen
signature of each officer of the Company executing this Agreement and the other
Loan Documents;

(iii) a certificate of good standing with respect to the Company from the
Secretary of State of the State of the Company’s organization;

(iv) a customary opinion of counsel to the Company, addressed to the
Administrative Agent and each Lender, as to matters concerning the Company and
the Loan Documents reasonably acceptable to the Administrative Agent; and

(v) to the extent reasonably requested by the Administrative Agent at least four
Business Days in advance of the Effective Date, documentation and other
information that are required by regulatory authorities under applicable
“know-your-customer” rules and regulations, including the Act (as defined in
Section 11.21), at least two Business Days prior to the Effective Date.

 

Page 44



--------------------------------------------------------------------------------

(b) (x) All fees required to be paid to the Administrative Agent, the
Bookrunners and the Lenders by the Company on or before the Effective Date shall
have been paid and (y) all expenses required to be paid or reimbursed to the
Administrative Agent and the Bookrunners shall have been paid or reimbursed to
the extent, in the case of this subclause (y), invoiced at least two
(2) Business Days in advance of the Effective Date.

The Administrative Agent shall promptly notify the Company and the Lenders of
the occurrence of the Effective Date, which notice shall be conclusive and
binding.

Section 4.02. Conditions to the Initial Funding Date. The occurrence of the
Initial Funding Date is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Effective Date shall have occurred.

(b) The Administrative Agent shall have received a duly executed Committed Loan
Notice in accordance with the requirements hereof, except it need not contain
any representations or warranties or any certification as to the absence of any
Default or Event of Default.

(c) The SunGard Acquisition shall have been, or shall concurrently with such
Borrowing be, consummated in accordance with the terms of the SunGard
Acquisition Agreement, without giving effect to any alteration, amendment,
change, supplement, waiver or consent thereto or thereunder that is materially
adverse to the Lenders and the Bookrunners, unless consented to by the
Bookrunners in writing (which consent shall not be unreasonably withheld,
conditioned or delayed), it being understood and agreed that (i) any decrease in
the purchase price shall not be materially adverse to the interests of the
Lenders so long as such decrease is allocated to reduce the Borrower Stock
Contribution and the Bridge Facility on a pro rata, dollar-for-dollar basis,
(ii) any increase in the purchase price shall not be materially adverse to the
Lenders so long as such increase is funded by the Borrower Stock Contribution
and (iii) the granting of any consent under the SunGard Acquisition Agreement
that is not materially adverse to the interest of the Lenders shall not
otherwise constitute an amendment or waiver.

(d) (x) The representations made by or with respect to SunGard and its
Subsidiaries in the Acquisition Agreement as are material to the interests to
the Lenders shall be true and correct in all material respects, but only to the
extent that the Company or any of its Subsidiaries has the right (taking into
account any applicable cure provisions) to terminate its obligations under the
SunGard Acquisition Agreement, or to decline to consummate the SunGard
Acquisition pursuant to the SunGard Acquisition Agreement, as a result of a
breach of such representations in the SunGard Acquisition Agreement and (y) the
representations set forth in Section 5.01(a) (as it relates to the Company only)
and (b)(ii) (as it relates to the Company only), 5.02(a), 5.02(b), 5.02(c)(i)
(as it relates to the Company only), 5.04, 5.08 (limited to the use of the
proceeds of the Loans hereunder), 5.12 and the representations set forth in the
Solvency Certificate shall be true and correct in all material respects.

(e) The Bookrunners shall have received (A) audited consolidated balance sheets
of the Company and SunGard and related consolidated statements of income or
operations, shareholders’ equity and cash flows, for each of the three most
recently completed fiscal years ended at least 90 days before the SunGard
Closing Date, including, an unqualified audit report thereon; (B) an unaudited
consolidated balance sheet of each of the Company and SunGard and related
consolidated statements of income or operations, shareholders’ equity and cash
flows for each subsequent fiscal quarter ended at least 45 days before the
SunGard Closing Date and for the elapsed interim period following the last
completed fiscal year and for the comparable periods of the prior fiscal year
(the “Quarterly Financial Statements”); and

 

Page 45



--------------------------------------------------------------------------------

(C) pro forma consolidated balance sheet and related consolidated statement of
income or operations of the Company for the last completed fiscal year and for
the latest interim period covered by the Quarterly Financial Statements, in each
case after giving effect to the SunGard Transactions (the “Pro Forma Financial
Statements”), promptly after the historical financial statements for such
periods are available, all of which financial statements shall be prepared in
accordance with generally accepted accounting principles in the United States
and meet the requirements of Regulation S-X under the Securities Act and all
other accounting rules and regulations of the Securities and Exchange Commission
promulgated thereunder applicable to a registration statement under the
Securities Act on Form S-3; provided, that financial statements of SunGard and
Pro Forma Financial Statements shall only be provided to the extent required by
Rule 3-05 and Article 11 of Regulation S-X; provided, further, that the
Company’s and SunGard’s public filing of any required financial statements with
the U.S. Securities and Exchange Commission shall satisfy the requirements of
clauses (A) and (B) of this paragraph (e).

(f) (x) All fees required to be paid to the Administrative Agent, the
Bookrunners and the Lenders by the Company on or before the SunGard Closing Date
in connection with the SunGard Transactions shall have been paid and (y) all
expenses required to be paid or reimbursed to the Administrative Agent and the
Bookrunners shall have been paid or reimbursed to the extent, in the case of
this subclause (y), invoiced at least two (2) Business Days in advance of the
SunGard Closing Date.

(g) The Bookrunners shall have received satisfactory evidence of the
substantially concurrent consummation of the SunGard Refinancing Transactions.

(h) The Bookrunners shall have received a solvency certificate (“Solvency
Certificate”) from the chief financial officer of the Company in the form
attached as Exhibit F, certifying that the Company and its Subsidiaries on a
consolidated basis after giving effect to the SunGard Transactions, are solvent.

(i) Since December 31, 2014, there shall not (i) have occurred or come into
existence and (ii) be continuing a Company Material Adverse Effect (as defined
in the SunGard Acquisition Agreement dated as of August 12, 2015 without giving
effect to any amendment thereof or consent thereunder).

(j) The Bookrunners shall have received a certificate signed by a Responsible
Officer of the Company certifying that the conditions set forth in Sections
4.02(c), (d) and (i) are satisfied.

(k) The Bookrunners shall have received a Note executed by the Company in favor
of each Lender requesting a Note at least three Business Days in advance of the
Initial Funding Date.

Section 4.03. Conditions to the Final Funding Date. The occurrence of the Final
Funding Date is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Effective Date shall have occurred.

(b) The Administrative Agent shall have received a duly executed Committed Loan
Notice in accordance with the requirements hereof, except it need not contain
any representations or warranties or any certification as to the absence of any
Default or Event of Default.

(c) The SunGard Closing Date shall have occurred.

(d) (x) The representations made by or with respect to SunGard and its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders shall be true and correct in all

 

Page 46



--------------------------------------------------------------------------------

material respects as of the SunGard Closing Date, but only to the extent that
the Company or any of its Subsidiaries has the right (taking into account any
applicable cure provisions) to terminate its obligations under the SunGard
Acquisition Agreement, or to decline to consummate the SunGard Acquisition
pursuant to the SunGard Acquisition Agreement, as a result of a breach of such
representations in the SunGard Acquisition Agreement and (y) the representations
set forth in Section 5.01(a) (as it relates to the Company only) and (b)(ii) (as
it relates to the Company only), 5.02(a), 5.02(b), 5.02(c)(i) (as it relates to
the Company only), 5.04, 5.08 (limited to the use of the proceeds of the Loans
hereunder), 5.12 and the representations set forth in the Solvency Certificate
shall be true and correct in all material respects.

(e) The Bookrunners shall have received (A) audited consolidated balance sheets
of the Company and SunGard and related consolidated statements of income or
operations, shareholders’ equity and cash flows, for each of the three most
recently completed fiscal years ended at least 90 days before the SunGard
Closing Date, including, an unqualified audit report thereon; (B) the Quarterly
Financial Statements; and (C) the Pro Forma Financial Statements, promptly after
the historical financial statements for such periods are available, all of which
financial statements shall be prepared in accordance with generally accepted
accounting principles in the United States and meet the requirements of
Regulation S-X under the Securities Act and all other accounting rules and
regulations of the Securities and Exchange Commission promulgated thereunder
applicable to a registration statement under the Securities Act on Form S-3;
provided, that financial statements of SunGard and Pro Forma Financial
Statements shall only be provided to the extent required by Rule 3-05 and
Article 11 of Regulation S-X; provided, further, that the Company’s and
SunGard’s public filing of any required financial statements with the U.S.
Securities and Exchange Commission shall satisfy the requirements of clauses
(A) and (B) of this paragraph (e).

(f) (x) All fees required to be paid to the Administrative Agent, the
Bookrunners and the Lenders by the Company on or before the Final Funding Date
in connection with the SunGard Transactions shall have been paid and (y) all
expenses required to be paid or reimbursed to the Administrative Agent and the
Bookrunners shall have been paid or reimbursed to the extent, in the case of
this subclause (y), invoiced at least two (2) Business Days in advance of the
Final Funding Date.

(g) The Bookrunners shall have received satisfactory evidence of the
substantially concurrent consummation of the SunGard Refinancing Transactions.

(h) The Bookrunners shall have received a Solvency Certificate from the chief
financial officer of the Company in the form as Exhibit F, certifying that as of
the SunGard Closing Date, the Company and its Subsidiaries on a consolidated
basis after giving effect to the SunGard Transactions, are solvent.

(i) Since December 31, 2014 and through the occurrence of the SunGard Closing
Date, there shall not (i) have occurred or come into existence and (ii) be
continuing a Company Material Adverse Effect (as defined in the SunGard
Acquisition Agreement dated as of August 12, 2015 without giving effect to any
amendment thereof or consent thereunder).

(j) The Bookrunners shall have received a certificate signed by a Responsible
Officer of the Company certifying that the conditions set forth in Sections
4.03(c), (d) and (i) are satisfied.

(k) The Bookrunners shall have received a Note executed by the Company in favor
of each Lender requesting a Note at least three Business Days in advance of the
Final Funding Date.

Notwithstanding anything set forth above, if the Initial Funding Date has
occurred, the conditions set forth in Section 4.03(a), (c), (d)(x), (e), (g),
(h) and (i) shall be deemed to have been satisfied.

 

Page 47



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Agents and the Lenders that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Restricted Company (a) is a Person, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws (including, without limitation, Environmental Laws), orders, writs
and injunctions, and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to the Company), (c), (d) or (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by the Company of each Loan Document to which the Company is a party
are (a) within the Company’s corporate or other powers, (b) have been duly
authorized by all necessary corporate, shareholder or other organizational
action, and (c) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under, (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which such Person or its property is subject, or
(iii) violate, in any material respect, any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii) to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

Section 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required to
be made or obtained by the Company in connection with the execution, delivery or
performance by the Company of this Agreement or any other Loan Document, except
for (i) the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and (ii) those approvals, consents, exemptions, authorizations, actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

Section 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by the Company. This Agreement and each other
Loan Document constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy insolvency, reorganization,
receivership, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity.

Section 5.05. Financial Statements; No Material Adverse Effect. (a) The audited
consolidated balance sheet of the Company and its Subsidiaries for the fiscal
year ended December 31, 2014, and the related consolidated statements of income,
shareholders’ equity and cash flows for such fiscal year of the

 

Page 48



--------------------------------------------------------------------------------

Company and its Subsidiaries, including the notes thereto and the unaudited
consolidated balance sheet of the Company and its Subsidiaries for the fiscal
quarter ended June 30, 2015, and the related consolidated statements of income,
shareholders’ equity and cash flows for such fiscal quarter of the Company and
its Subsidiaries (collectively, the “Historical Financial Statements”) fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations and cash
flows for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein (and, with respect to unaudited financial statements, the absence
of footnotes and subject to such adjustments as would be made in connection with
the audit of financial statements for the relevant period).

(b) Since December 31, 2014, there has been no change, effect, event or
occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.

Section 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or any of its Restricted Subsidiaries or against any of
their properties or revenues that either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 5.07. Ownership of Property; Liens. Each of the Restricted Companies has
good record and marketable title in fee simple to, or valid leasehold interests
in, or easements or other limited property interests in, all real property
necessary in the ordinary conduct of its business, free and clear of all Liens
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 7.01 and except where the failure to
have such title or the existence of such Lien could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.08. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to promote and achieve
compliance by the Company and its Subsidiaries (and, when acting on behalf of
the Company or any of its Subsidiaries, their respective directors, officers,
employees and agents) with Anti-Corruption Laws and applicable Sanctions, and
the Company and its Subsidiaries (and, when acting on behalf of the Company or
any of its Subsidiaries, to the knowledge of any Responsible Officer of the
Company, their respective officers, employees, directors and agents) are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (i) the Company or any of its Subsidiaries, (ii) to the
knowledge of any Responsible Officer of the Company, any director, officer or
employee of the Company or any if its Subsidiaries or (iii) to the knowledge of
the Company, any agent of the Company or any of its Subsidiaries that will act
in any capacity in connection with the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

Section 5.09. Taxes. The Company and its Restricted Subsidiaries have timely
filed all federal and material state and other tax returns and reports required
to be filed, and have paid all federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets that are due and payable, except those
(a) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (b) with respect to which the failure to make such
filing or payment could not reasonably be expected to have a Material Adverse
Effect.

 

Page 49



--------------------------------------------------------------------------------

Section 5.10. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code except to the
extent that non-compliance could not reasonably be expected to have a Material
Adverse Effect. In the preceding five years, the Company and each ERISA
Affiliate have made all required contributions to each Pension Plan subject to
Section 412 of the Code, and in the preceding five years, no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan, except to the
extent a failure to make such contributions or application, as the case may be,
could not reasonably be expected to have a Material Adverse Effect.

(b) There are no pending or, to the knowledge of any Specified Responsible
Officer of the Company, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has an “accumulated funding deficiency” (as defined in Section 412
of the Code), whether or not waived, and no application for a waiver of the
minimum funding standard has been filed with respect to any Pension Plan;
(iii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums not yet due or premiums due and not yet
delinquent under Section 4007 of ERISA); (iv) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.10(c), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 5.11. [Reserved].

Section 5.12. Margin Regulations; Investment Company Act. (a) No proceeds of any
Borrowings will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock in
violation of Regulation U issued by the FRB.

(b) None of the Company, any Person Controlling the Company, nor any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

Section 5.13. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of the Company to any Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole (and considered together with all information publicly disclosed by the
Consolidated Companies) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under and at the time which they were made, not materially
misleading; provided that, with respect to financial estimates, projected or
forecasted financial information and other forward-looking information, the
Company represents and warrants only that such information was prepared in good
faith based upon assumptions believed by the Company to be reasonable in light
of conditions existing at the time of preparation; it being understood that
(A) such projections and forecasts, as to future events, are not to be viewed as
facts, that actual results during the period or periods covered

 

Page 50



--------------------------------------------------------------------------------

by any such projections or forecasts may differ significantly from the projected
or forecasted results and that such differences may be material and that such
projections and forecasts are not a guarantee of financial performance and
(B) no representation is made with respect to information of a general economic
or general industry nature.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied the Company shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.13) cause each Restricted
Subsidiary to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within 105 days after the end of each
fiscal year of the Company beginning with the fiscal year ending on December 31,
2015, a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, and audited and
accompanied by a report and opinion of KPMG LLP or any other independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
provided that if the independent auditor provides an attestation and a report
with respect to management’s report on internal control over financial reporting
and its own evaluation of internal control over financial reporting, then such
report may include a qualification or limitation due to the exclusion of any
acquired business from such report to the extent such exclusion is permitted
under rules or regulations promulgated by the SEC or the Public Company
Accounting Oversight Board;

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company beginning
with the fiscal quarter ending on September 30, 2015, a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the fiscal
year then ended, setting forth, in each case, in comparative form the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence
of footnotes;

(c) [reserved]; and

(d) if there are any Unrestricted Subsidiaries as of the last day of any fiscal
quarter, simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements.

 

Page 51



--------------------------------------------------------------------------------

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) [reserved];

(b) no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Sections 6.01(a) and 6.01(b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Company;

(c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement sent to the stockholders of the Company,
and copies of all annual, regular, periodic and special reports and registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) which the Company files, copies of any report,
filing or communication with the SEC under Section 13 or 15(d) of the 1934 Act,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) [reserved];

(e) promptly after the receipt thereof by a Specified Responsible Officer of the
Company, copies of each notice or other correspondence received from any
Governmental Authority concerning any material investigation or other material
inquiry regarding any material violation of applicable Law by any Restricted
Company which would reasonably be expected to have a Material Adverse Effect;

(f) [reserved]; and

(g) promptly after any request therefor, such additional information regarding
the business, legal, financial or corporate affairs of any Restricted Company,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on SyndTrak or other relevant website, to
which each Lender and the Administrative Agent are granted access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify (which may be by facsimile or
electronic mail or by an automated electronic alert of a posting) the
Administrative Agent of the posting of any such documents which notice may be
included in the certificate delivered pursuant to Section 6.02(b). Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. The Company hereby
acknowledges that (a) the Administrative Agent and/or the Bookrunners will make
available to the Lenders materials and/or

 

Page 52



--------------------------------------------------------------------------------

information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”). The Company represents and warrants that it files its
financial statements with the SEC and, accordingly, the Company hereby
authorizes the Administrative Agent to make available to Public Lenders (x) the
Loan Documents and (y) the Company’s financial statements as filed with the SEC
(including, without limitation, its Form 10-Q and Form 10-K filings) in
satisfaction of the Company’s financial statement delivery obligations under
Sections 6.01(a) and (b) above. The Company will not request that any other
material be posted to Public Lenders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
contain material non-public information within the meaning of U.S. federal
securities laws. In no event shall the Company designate as Public Lender
information or request that the Administrative Agent post or otherwise provide
(and the Administrative Agent agrees that it will not post or otherwise provide)
to Public Lenders, any compliance certificates or budgets (or any other
materials that are not expressly identified in writing by the Company to the
Administrative Agent as suitable for distribution to Public Lenders).

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Company, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the platform, any other electronic
platform or electronic messaging service, or through the Internet.

Section 6.03. Notices. Promptly notify the Administrative Agent after a
Specified Responsible Officer of the Company obtains knowledge of:

(a) the occurrence of any Default; and

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including any matter arising out of or resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Company or any Subsidiary, (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Restricted Subsidiary and
any Governmental Authority, (iii) the commencement of, or any material adverse
development in, any litigation, investigation or proceeding affecting the
Company or any Subsidiary, or (iv) the occurrence of any ERISA Event.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Company (x) that such notice is being
delivered pursuant to Section 6.03(a) or 6.03(b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity to the extent
known any and all provisions of this Agreement and any other Loan Document in
respect of which such Default exists.

 

Page 53



--------------------------------------------------------------------------------

Section 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all of its obligations and liabilities
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect or such
obligations or liabilities are being contested in good faith by appropriate
proceedings.

Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.05 (and, in
the case of any Restricted Subsidiary, to the extent the failure to do so, could
not reasonably be expected to have a Material Adverse Effect) and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing), permits, licenses and franchises necessary or desirable in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, ordinary wear and tear
excepted and casualty and condemnation excepted, and (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions to material properties and equipment in accordance with prudent
industry practice.

Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance of such types and in such amounts
(after giving effect to any self-insurance) reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Company and the Restricted Subsidiaries as are customarily carried under similar
circumstances by such other Persons except to the extent that the failure to
maintain such insurance could not reasonably be expected to result in a Material
Adverse Effect.

Section 6.08. Compliance with Laws. (a) Comply in all material respects with the
requirements of all Laws (including, without limitation, Environmental Laws) and
all orders, writs, injunctions, and decrees applicable to it or to its business
or property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect or the necessity of compliance
therewith is being contested in good faith by appropriate proceedings and
(b) maintain in effect and enforce policies and procedures designed to promote
and achieve compliance by the Company and its Subsidiaries (and, when acting on
behalf of the Company or any of its Subsidiaries, their respective directors,
officers, employees and agents) with Anti-Corruption Laws and applicable
Sanctions.

Section 6.09. Books and Records. Maintain proper books of record and account, in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Company or such Restricted
Subsidiary, as the case may be.

Section 6.10. Inspection Rights. With respect to the Company, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Company and at
such reasonable times during normal

 

Page 54



--------------------------------------------------------------------------------

business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than once during any calendar year absent the existence of an Event of
Default and such inspections shall be conducted at the sole expense of the
Administrative Agent without charge to the Company; provided further that when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and upon reasonable advance notice. The Administrative Agent and the Lenders
shall give the Company the opportunity to participate in any discussions with
the Company’s accountants.

Section 6.11. Use of Proceeds. Use the proceeds of the Loans (i) on the Initial
Funding Date, to fund in part the consideration for the SunGard Acquisition, to
fund the other SunGard Transactions, to pay any costs and expenses related to
the SunGard Transactions and for other general corporate purposes and (ii) if
any SunGard Notes remain outstanding on the SunGard Closing Date (after giving
effect to the SunGard Transactions consummated on or prior to such date), at the
Company’s option, solely to fund the redemption or defeasance of the SunGard
Notes on the Final Funding Date and to pay any costs and expenses related to the
SunGard Transactions.

Section 6.12. Further Assurances. Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

Section 6.13. Designation of Subsidiaries. The Company may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) other than in the case
of the designation of (x) a Joint Venture in existence on the Effective Date
that thereafter becomes a Subsidiary or (y) a Securitization Vehicle (each, an
“Excluded Unrestricted Subsidiary”), immediately before and after such
designation, no Default shall have occurred and be continuing and (b) other than
in the case of the designation of an Excluded Unrestricted Subsidiary,
immediately after giving effect to such designation, the Company and its
Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis, with the
covenants set forth in Section 7.10 (and, as a condition precedent to the
effectiveness of any such designation, the Company shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance). The designation of any Subsidiary
(other than a Securitization Vehicle) as an Unrestricted Subsidiary shall
constitute an Investment by the applicable Restricted Companies therein at the
date of designation in an amount equal to the net book value (or, in the case of
any guarantee or similar Investment, the amount) of the Restricted Companies’
Investments therein. If any Person becomes a Restricted Subsidiary on any date
after the Effective Date (including by redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary), the Indebtedness of such Person
outstanding on such date will be deemed to have been incurred by such Person on
such date for purposes of Section 7.03.

 

Page 55



--------------------------------------------------------------------------------

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied:

Section 7.01. Liens. The Company shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Second Amendment Effective Date and any modifications,
replacements, refinancings, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof and (ii) the modification, replacement,
renewal, extension or refinancing of the obligations secured or benefited by
such Liens (if such obligations constitute Indebtedness) is permitted by Section
7.03;

(c) Liens for taxes, assessments or governmental charges (i) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or (ii) with respect to which the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than 30 days or, if more than 30 days overdue, (i) no action has been taken
to enforce such Lien, (ii) such Lien is being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or (iii) with respect to which the failure to make payment as to all such
amounts, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect;

(e) (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (ii) Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies or
(iii) obligations in respect of letters of credit or bank guarantees that have
been posted by a Restricted Company to support the payment of the items set
forth in clauses (i) and (ii) of this Section 7.01(e);

(f) (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted by a Restricted
Company to support the payment of items set forth in clause (i) of this Section
7.01(f);

 

Page 56



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially and adversely interfere with the
ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens arising in connection with the Cash Management Practices, including
Liens securing borrowings from financial institutions and their Affiliates
permitted under Section 7.03(m) to the extent specified in the definition of
“Cash Management Practices”;

(j) (i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Company or any of its material Restricted
Subsidiaries or (B) secure any Indebtedness (other than any obligation that is
Indebtedness solely as a result of the operation of clause (e) of the definition
thereof) and (ii) the rights reserved or vested in any Person by the terms of
any lease, license, franchise, grant or permit held by any Restricted Company or
by a statutory provision to terminate any such lease, license, franchise, grant
or permit or to require periodic payments as a condition to the continuance
thereof;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business, (iii) in favor of a banking institution arising as a matter
of law encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry and (iv) on cash
or collateral or other financial assets securing obligations of any Restricted
Company under any Swap Contract permitted to be incurred pursuant to Section
7.03(r) hereof;

(m) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in Permitted Acquisitions permitted pursuant to
Section 7.02, to be applied against the purchase price for such Investment, and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05 and (ii) on cash earnest money deposits made by any
Restricted Company in connection with any letter of intent or purchase agreement
permitted hereunder;

(n) Liens in favor of any Restricted Company securing Indebtedness permitted
under Section 7.03(e) or other obligations other than Indebtedness owed by a
Restricted Company to another Restricted Company;

(o) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the Second Amendment Effective Date and any modifications,
replacements, renewals or extensions thereof; provided that (i) in the case of
Liens securing purchase money Indebtedness or Capitalized Leases, (A) such Liens
attach concurrently with or within 270 days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens and (B) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and after-acquired
property subjected to a Lien pursuant to terms existing at the time of such
acquisition, it being understood that such requirement to pledge after-acquired
property shall not be permitted to apply to any

 

Page 57



--------------------------------------------------------------------------------

property to which such requirement would not have applied but for such
acquisition); provided that individual equipment financings otherwise permitted
to be secured hereunder provided by one Person (or its Affiliates) may be cross
collateralized to other such equipment financings provided by such Person (or
its Affiliates), (ii) in the case of Liens securing Indebtedness other than
purchase money Indebtedness or Capitalized Leases, (A) such Liens do not extend
to the property of any Person other than the Person acquired or formed to make
such acquisition and the subsidiaries of such Person and (B) such Lien was not
created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary and (iii) the Indebtedness secured thereby (or, as
applicable, any modifications, replacements, renewals or extensions thereof) is
permitted under Section 7.03;

(p) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable Law) regarding leases entered into by the Company or
any of its Restricted Subsidiaries in the ordinary course of business (and Liens
consisting of the interests or title of the respective lessors thereunder);

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Restricted Company in
the ordinary course of business not prohibited by this Agreement;

(r) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
any Restricted Company to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of such Restricted
Company and (iii) relating to purchase orders and other similar agreements
entered into in the ordinary course of business;

(s) Liens securing obligations permitted under Section 7.03(t) to the extent
specified therein;

(t) Liens on the assets of a Securitization Vehicle securing Indebtedness under
any Securitization Financing permitted under Section 7.03(u);

(u) [reserved];

(v) any pledge of the Equity Interests of an Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary, to the extent such pledge
constitutes an Investment permitted under this Agreement; and

(w) other Liens securing Indebtedness or other obligations to the extent that
the outstanding principal amount of the Indebtedness or other obligations
secured by such Liens (together with the outstanding principal amount of any
Indebtedness then existing pursuant to the provisions of Section 7.03(g) hereof)
does not exceed the greater of (i) $500,000,000 and (ii) 15% of Consolidated
Shareholders’ Equity.

Section 7.02. Investments. The Company shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, make any Investments, except:
(a) Investments of any Restricted Company in another Restricted Company; and
(b) any other Investments so long as immediately after giving effect to any such
Investment, (i) no Event of Default has occurred and is continuing and (ii) the
Company is in Pro Forma Compliance with all of the covenants set forth in
Section 7.10 (in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative

 

Page 58



--------------------------------------------------------------------------------

Agent and the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in any
subsequent delivery of financial information by the Company to the
Administrative Agent prior to such making of such Investment) as though such
Investment had been made as of the first day of the fiscal period covered
thereby).

Section 7.03. Subsidiary Indebtedness. The Company shall not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Indebtedness, except:

(a) [reserved];

(b) Indebtedness of the Company under the Loan Documents;

(c) Indebtedness outstanding on the Second Amendment Effective Date and any
Permitted Refinancing thereof;

(d) Guarantees by a Restricted Subsidiary in respect of Indebtedness of another
Restricted Company otherwise permitted hereunder (including, for the avoidance
of doubt, unsecured Guarantees in respect of the obligations of the
Securitization Vehicle under a Securitization Financing permitted by Section
7.03(u));

(e) Indebtedness of a Restricted Subsidiary that constitutes an Investment
permitted by Section 7.02;

(f) [reserved];

(g) Indebtedness of any Restricted Subsidiaries in an aggregate principal amount
at any time outstanding (together with the outstanding principal amount of
Indebtedness and other obligations secured in reliance on Section 7.01(w), but
without duplication thereof) that does not exceed the greater of
(i) $500,000,000 and (ii) 15% of Consolidated Shareholders’ Equity;

(h) Indebtedness of a Restricted Subsidiary assumed in connection with any
Permitted Acquisition and not incurred in contemplation thereof, and any
Permitted Refinancing of any such Indebtedness;

(i) Indebtedness incurred by any Restricted Subsidiary representing deferred
compensation to employees of a Restricted Company incurred in the ordinary
course of business;

(j) Indebtedness consisting of promissory notes issued by any Restricted
Subsidiary to future, present or former directors, officers, members of
management, employees or consultants of the Company or any of its Subsidiaries
or their respective estates, heirs, family members, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Company permitted
by Section 7.06;

(k) Indebtedness incurred by a Restricted Subsidiary in a Permitted Acquisition
or Disposition constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments;

(l) Indebtedness consisting of obligations of any Restricted Subsidiary under
deferred compensation or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions;

 

Page 59



--------------------------------------------------------------------------------

(m) Indebtedness (including intercompany Indebtedness among the Consolidated
Companies) in respect of the Cash Management Practices;

(n) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations of a Restricted Subsidiary contained in supply
arrangements, in each case, in the ordinary course of business;

(o) Indebtedness incurred by a Restricted Subsidiary constituting reimbursement
obligations with respect to letters of credit issued in the ordinary course of
business in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to such similar reimbursement-type
obligations; provided that upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within 30 days
following such drawing or incurrence;

(p) obligations in respect of bid, performance, stay, customs, appeal and surety
bonds and performance and completion guarantees provided by a Restricted
Subsidiary or obligations in respect of letters of credit related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) [reserved];

(r) Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;

(s) Indebtedness in respect of any letter of credit or bankers’ acceptance
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;

(t) Indebtedness incurred in the ordinary course of business in connection with
relocation service transactions and secured by the properties which are the
subject of such transactions;

(u) (i) Indebtedness incurred in connection with a receivables securitization
transaction involving the Restricted Subsidiaries and a Securitization Vehicle
(a “Securitization Financing”); provided that (A) such Indebtedness when
incurred shall not exceed 100% of the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition, (B) such
Indebtedness is created and any Lien attaches to such property concurrently with
or within forty-five (45) days of the acquisition thereof, and (C) such Lien
does not at any time encumber any property other than the property financed by
such Indebtedness, and (ii) any unsecured Guarantee by any Restricted Subsidiary
of the obligations of the Securitization Vehicle under a Securitization
Financing;

(v) Indebtedness (i) of the type described in clause (e) of the definition
thereof subject to Liens permitted under Section 7.01 or (ii) secured by Liens
permitted under Sections 7.01(e)(ii), 7.01(e)(iii), 7.01(f), or 7.01(q);

(w) Indebtedness secured by Liens permitted pursuant to Section 7.01(w);

(x) [reserved];

(y) [reserved]; and

 

Page 60



--------------------------------------------------------------------------------

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above.

Section 7.04. [Reserved].

Section 7.05. Dispositions. The Company shall not, directly or indirectly,
dispose of (in one transaction or in a series of transactions) all or
substantially all of the property of the Restricted Companies, considered
together as a whole; provided that the Company may, directly or indirectly,
dispose of (in one transaction or in a series of transactions) all or
substantially all of the property of the Restricted Companies to one or more
Restricted Subsidiaries.

Section 7.06. Restricted Payments. The Company shall not, nor shall it permit
any Restricted Subsidiary to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments ratably with respect
to its Equity Interests;

(b) the Company may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity
Interests) of such Person;

(c) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Company may make Restricted Payments; provided that
the Company would be in Pro Forma Compliance with the covenants set forth in
Section 7.10, in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in any subsequent
delivery of financial information by the Company to the Administrative Agent
prior to such Restricted Payments);

(d) [reserved];

(e) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(f) the Company may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of any of the Restricted
Companies; and

(g) so long as no Event of Default shall have occurred and be continuing (or
would result therefrom) under Sections 8.01(a) or (f), the Company may make
Restricted Payments in an aggregate amount of up to $300,000,000 in any fiscal
year of the Company; provided that the Company would be in Pro Forma Compliance
with the covenants set forth in Section 7.10, in each case such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders (either pursuant to Section 6.01(a) or
6.01(b) or in any subsequent delivery of financial information by the Company to
the Administrative Agent prior to such Restricted Payments).

Section 7.07. Use of Proceeds. The Company will not request any Borrowing, and
the Company shall not use, and shall require that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value,

 

Page 61



--------------------------------------------------------------------------------

to any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
such activity, business or transaction would not be prohibited for a U.S. Person
pursuant to Sanctions or (C) in any manner that would result in the violation of
any Sanctions applicable to the Company or any of its Subsidiaries.

Section 7.08. [Reserved].

Section 7.09. [Reserved].

Section 7.10. Financial Covenants. (a) Maximum Leverage Ratio. The Company shall
not permit the Leverage Ratio as of the end of any fiscal quarter of the Company
for the four fiscal quarter period ending on such date (such four fiscal quarter
period referred to as a “Testing Period”) to be greater than 3.50:1.0, provided
that (i) at the election of the Company (the notice of which election shall be
given within thirty (30) days after consummating the relevant Qualified
Acquisition), the level set forth above shall be increased by 0.50:1.0 (a
“half-turn”) in connection with a Qualified Acquisition for four consecutive
Testing Periods (and no other Testing Periods), starting with the Testing Period
in which such Qualified Acquisition is consummated, (ii) the Company may make
such an election no more than twice during the life of this Agreement and
(iii) upon the return to a maximum Leverage Ratio of 3.50:1.0 after any such
election, such level must be maintained for at least two Testing Periods before
the Company may elect to increase such level for a subsequent time; provided
further that in respect of Testing Periods occurring on or prior to June 30,
2017, (A) the Leverage Ratio of the Company shall not be greater than
(1) 4.25:1.0 for the Testing Periods ending June 30, 2016 and September 30,
2016, respectively (2) 4.00:1.0 for the Testing Period ending December 31, 2016
and (3) 3.75:1.0 for the Testing Periods ending March 31, 2017 and June 30,
2017, respectively (B) the Leverage Ratio shall remain at or below 3.50x for two
consecutive Testing Periods before it may elect to increase the maximum level
from 3.50x to 4.00x pursuant to this Section 7.10 in connection with a Qualified
Acquisition and (C) the Company may, at any time prior to the immediately
succeeding fiscal quarter end, elect to reduce its maximum Leverage Ratio to
3.50x for such fiscal quarter end and each fiscal quarter end thereafter by
delivering an irrevocable written notice of such election to the Administrative
Agent; thereafter, the Company may elect to increase the maximum level from
3.50x to 4.00x pursuant to this Section 7.10 in connection with a Qualified
Acquisition after its Leverage Ratio remains below 3.50x for two consecutive
Testing Periods.

If at any time the covenant regarding the “Leverage Ratio” (as defined in the
Existing Revolving Credit Agreement) in the Existing Revolving Credit Agreement
(or any component of defined terms used therein) is amended (or, at the election
of the Company pursuant to Section 7.07(a) or any other provision of the
Existing Revolving Credit Agreement, the covenant level is permanently reduced)
so that such covenant becomes more restrictive than the covenant set forth in
this Section 7.10(a), this Section 7.10(a) shall be deemed to be automatically
amended and replaced with such more restrictive covenant (or such reduced
covenant level).

(b) Minimum Interest Coverage Ratio. The Company shall not permit the Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00:1.0.

 

Page 62



--------------------------------------------------------------------------------

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following shall constitute an “Event
of Default”:

(a) Non-Payment. Any Restricted Company fails to pay (i) when due, any amount of
principal of any Loan or (ii) within five Business Days after the same becomes
due, any interest on any Loan or any other amount payable hereunder or with
respect to any other Loan Document; or

(b) Specific Covenants. Any Restricted Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05(a) (solely
with respect to the Company) or Article 7; or

(c) Other Defaults. Any Restricted Company fails to perform or observe any other
term, covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent
to the Company; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Restricted
Company herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material and adverse respect when made or deemed made; or

(e) Cross-Default. Any Material Company (i) fails to make any payment after the
applicable grace period with respect thereto, if any, (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder and Indebtedness owed by one
Restricted Company to another Restricted Company) having an aggregate
outstanding principal amount in excess of the Threshold Amount or (ii) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, (x) such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or (y) a mandatory offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Material Company institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

Page 63



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Material Company becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Material Company in an amount exceeding the Threshold Amount and is not
paid, released, vacated or fully bonded within 60 days after its issue or levy;
or

(h) Judgments. There is entered against any Material Company a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not deny
coverage) and there is a period of 60 consecutive days during which such
judgment has not been paid and during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, or (ii) the Company or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or

(j) Change of Control. There occurs any Change of Control.

Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Company under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

Section 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 11.04 and amounts payable under Article 3 but excluding principal of,
and interest on, any Loan) payable to the Administrative Agent in its capacity
as such;

 

Page 64



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 11.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Company that are due and
payable to the Administrative Agent and the other Credit Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Credit Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

ARTICLE 9

ADMINISTRATIVE AGENT

Section 9.01. Appointment and Authority. Each Lender hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Company shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Page 65



--------------------------------------------------------------------------------

Section 9.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Company or any of its
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person,

 

Page 66



--------------------------------------------------------------------------------

and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States, which successor agent shall be consented to by
the Company at all times other than during the existence of an Event of Default
under Section 8.01(f) (which consent of the Company shall not be unreasonably
withheld or delayed). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than as provided in Section 3.01(h) and
other than any rights to indemnity payments or other amounts owed to the
retiring Administrative Agent as of the Resignation Effective Date), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section) . The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation

 

Page 67



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

Section 9.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Syndication Agent or Other Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

Section 9.09. Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Company, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

Page 68



--------------------------------------------------------------------------------

ARTICLE 10

[RESERVED]

ARTICLE 11

MISCELLANEOUS

Section 11.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Company therefrom, shall be effective unless in writing signed by the
Required Lenders and the Company, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that:

(i) no amendment, waiver or consent shall, without the written consent of each
Lender directly affected thereby:

(A) extend or increase the Commitment of any Lender (it being understood that a
waiver of any condition precedent set forth in Article 4, or the waiver of any
Default or Event of Default shall not constitute an extension or increase of any
Commitment of any Lender);

(B) postpone any date scheduled for any payment of principal or interest under
Section 2.08 or 2.09 or fees under Section 2.10(a) or 2.10(b);

(C) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (1) of the second proviso to this Section
11.01(a)) any fees or other amounts payable hereunder or under any other Loan
Document, it being understood that any change to the definition of Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate of interest; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest at the Default Rate; or

(D) change Section 2.14 or 8.03 in any manner that would alter the pro rata
sharing of payments required thereby; and

(ii) no amendment, waiver or consent shall, without the written consent of each
Lender, change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder;

 

Page 69



--------------------------------------------------------------------------------

provided further that:

(1) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document;

(2) Section 11.07(i) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and

(3) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.

(b) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended nor the principal amount owed to such Lender reduced nor the final
maturity thereof extended without the consent of such Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded from a vote of the Lenders hereunder requiring any
consent of the Lenders).

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Company (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(d) [Reserved]

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Company and the
Lenders providing the relevant Replacement Loans (as defined below) to permit
the refinancing of all outstanding Loans (“Refinanced Loans”) with a replacement
term loan tranche hereunder (“Replacement Loans”); provided that (i) the
aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such Refinanced Loans, (ii) the Applicable Margin
for such Replacement Loans shall not be higher than the Applicable Margin for
such Refinanced Loans, (iii) the weighted average life to maturity of such
Replacement Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Loans at the time of such refinancing and (iv) all
other terms applicable to such Replacement Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Loans
than, those applicable to such Refinanced Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Loans in effect immediately prior to such
refinancing.

(f) Notwithstanding anything to the contrary contained in this Section 11.01, in
the event that the Company requests that this Agreement be modified or amended
in a manner that would require the unanimous consent of all of the Lenders (or
all affected Lenders) and such modification or amendment is agreed to by the
Required Lenders, then with the consent of the Company and the Required Lenders,
the Company and the Required Lenders shall be permitted to amend this Agreement
without the otherwise

 

Page 70



--------------------------------------------------------------------------------

required consent of the Lender or Lenders that did not agree to the modification
or amendment requested by the Company (such Lender or Lenders, collectively the
“Dissenting Lenders”) to provide for (i) the termination of the Commitment of
each of the Dissenting Lenders, (ii) the addition to this Agreement of one or
more other financial institutions (each of which shall be an Eligible Assignee),
or an increase in the Commitment of one or more of the Required Lenders (with
the written consent thereof), so that the total Commitment after giving effect
to such amendment shall be in the same amount as the total Commitment
immediately before giving effect to such amendment, (iii) if any Loans are
outstanding at the time of such amendment, the making of such additional Loans
by such new financial institutions or Required Lender or Lenders, as the case
may be, as may be necessary to repay in full, at par, the outstanding Loans of
the Dissenting Lenders and any other amounts then due and owing to such
Dissenting Lenders immediately before giving effect to such amendment and
(iv) such other modifications to this Agreement as may be appropriate to effect
the foregoing clauses (i), (ii) and (iii).

Section 11.02. Notices and Other Communications; Facsimile Copies.
(a) Generally. Unless otherwise expressly provided herein, all notices and other
communications provided for under any Loan Document shall be in writing
(including by facsimile transmission and, except as otherwise specifically
provided herein, electronic mail). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or (subject to
Section 11.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Company or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company and the
Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier of (x) actual receipt by the relevant party and (y) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party; (B) if delivered by mail, four Business Days after deposit in the mails,
postage prepaid; (C) if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (D) if delivered by electronic mail, when delivered;
provided that notices and other communications to the Administrative Agent
pursuant to Article 2 shall not be effective until actually received by such
Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic

 

Page 71



--------------------------------------------------------------------------------

Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

(c) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
electronic mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(d) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic notices
or Committed Loan Notices) purportedly given by or on behalf of the Company even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify each Agent and its Related
Parties and each Lender from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Company in the absence of gross negligence or willful
misconduct.

Section 11.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided under each Loan Document
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

Section 11.04. Attorney Costs, Expenses and Taxes. The Company agrees (a) to pay
or reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of a single firm of attorneys acting as
counsel to the Administrative Agent, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs of counsel to the
Administrative Agent. All amounts due under this Section 11.04 shall be paid
within ten (10) Business Days after receipt by the Company of an invoice in
reasonable detail. The agreements in this Section 11.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
If the Company fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of the Company by the Administrative Agent or any Lender, in its sole
discretion.

 

Page 72



--------------------------------------------------------------------------------

Section 11.05. Indemnification by the Company. Whether or not the transactions
contemplated hereby are consummated, the Company shall indemnify and hold
harmless each Agent, each Bookrunner, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, attorneys-in-fact,
trustees and advisors (collectively the “Indemnitees”) from and against any and
all liabilities, losses, damages, claims and costs (including Attorney Costs,
which shall be limited to one counsel to the Administrative Agent and the
Lenders (exclusive of one local counsel to the Administrative Agent and the
Lenders in each relevant jurisdiction), unless (x) the interests of the
Administrative Agent and the Lenders are sufficiently divergent, in which case
one additional counsel may be appointed and (y) if the interests of any Lender
or group of Lenders (other than all of the Lenders) are distinctly or
disproportionately affected, one additional counsel for such Lender or group of
Lenders in the case of clause (a) below) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with:

(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby;

(b) any Commitment, Loan or the use or proposed use of the proceeds therefrom;
or

(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by any Restricted Company
or any of their Subsidiaries, or any Environmental Liability related in any way
to any Restricted Company or any of their Subsidiaries; or

(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto;

(all the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, losses, damages, claims and
costs (x) have resulted from the gross negligence or willful misconduct of such
Indemnitee or material breach of the Loan Documents by such Indemnitee as
determined by the final non-appealable judgment of a court of competent
jurisdiction or (y) arise from claims of any of the Lenders solely against one
or more Lenders that have not resulted from any misrepresentation, default or
the breach of any Loan Document or any actual or alleged performance or
non-performance by the Company or one of its Subsidiaries or other Affiliates or
any of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through SyndTrak or other similar information transmission
systems in connection with this Agreement, except to the extent resulting from
the willful misconduct or gross negligence of such Indemnitee as determined by
the final non-appealable judgment of a court of competent jurisdiction, nor
shall any Indemnitee or the Company have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Effective Date); provided, however, that
the foregoing liability exclusion with respect to the Company shall not limit
the indemnification obligations of the Company otherwise provided for above in
respect of third party claims against the Indemnitees. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company, its
directors, shareholders or

 

Page 73



--------------------------------------------------------------------------------

creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 11.05 shall be paid promptly after receipt by
the Company of an invoice in reasonable detail. The agreements in this Section
11.05 shall survive the resignation of the Administrative Agent, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. Without limiting the
provisions of Section 3.01, this Section 11.05 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc., arising
from any non-Tax claim.

Section 11.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Company is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then:

(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and

(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Federal Funds Rate from time to
time in effect.

Section 11.07. Assigns. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.07(f) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Notwithstanding Section 11.07(a), the Company may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender.

(c) Notwithstanding Section 11.07(a), no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 11.07(d), (ii) by way of participation
in accordance with the provisions of Section 11.07(f), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Sections
11.07(h) and 11.07(j) or (iv) to an SPC in accordance with the provisions of
Section 11.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void).

(d) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement; provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or, in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the

 

Page 74



--------------------------------------------------------------------------------

applicable Commitment is not then in effect, the outstanding principal balance
of the Loan of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 in the case of any assignment in respect of any Loans, unless each of
the Administrative Agent and, so long as no Event of Default in respect of
Section 8.01(a) or 8.01(f) has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) any assignment of a Loan to an Eligible Assignee must be approved, if
applicable, by the Persons specified for such assignment in the definition of
Eligible Assignee;

(iv) the parties (other than the Company unless its consent to such assignment
is required hereunder) to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee the Company shall have no obligation to
pay except as required in Section 3.09); and

(v) the assigning Lender shall deliver any Notes evidencing such Loans to the
Company or the Administrative Agent (and the Administrative Agent shall deliver
such Notes to the Company). Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 11.07(e), from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.07, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (d) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.07(f).

(e) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Company, each Agent and each Lender shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

Page 75



--------------------------------------------------------------------------------

(f) Any Lender may at any time, without the consent of, or notice to, the
Company or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, each Agent and each other
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 11.01(a)(i) or 11.01(a)(ii) that directly affects such
Participant. Subject to Section 11.07(g), each Participant shall be entitled to
the benefits of Section 3.01, and Sections 3.04 through 3.07 (subject to the
requirements and limitations therein, including the requirements under Sections
3.01(f) (it being understood that the documentation required under
Section 3.01(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.07(d). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.10 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

(g) A Participant shall not be entitled to receive any greater payment under
Section 3.01 and Sections 3.04 through 3.07 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive as to the identity of each
Participant and the amount of Loans and Commitments attributed to such
Participant, and such Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement under its Note, if any to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Page 76



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein:

(i) any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that

(A) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and

(B) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof.

(ii) (A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Company under this Agreement (including its obligations under
Section 3.01 or 3.04 through 3.07), (B) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (C) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.

(iii) any SPC may (A) with notice to, but without prior consent of the Company
or the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (B) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise (unless such trustee is an Eligible Assignee which has
complied with the requirements of Section 11.07(d)).

Section 11.08. [Reserved]

Section 11.09. Confidentiality. Each Agent and each Lender agrees to maintain
the confidentiality of the Information, except that the Information may be
disclosed (a) to its affiliates, directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and who have agreed or are otherwise
obligated to keep such Information confidential, and

 

Page 77



--------------------------------------------------------------------------------

the applicable Agent or Lender shall be responsible for compliance by such
Persons with such obligations); (b) to the extent requested by any regulatory
authority having jurisdiction over the applicable Agent or Lender; (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process; provided that the Agent or Lender that discloses any Information
pursuant to this clause (c) shall provide the Company prior notice (it being
understood and agreed that such notice shall not be required with respect to
Information disclosed to the extent requested by any regulatory authority having
jurisdiction over the applicable Agent or Lender) of such disclosure (to the
extent not prohibited by applicable Laws) so as to provide the Company, at its
sole expense, with the reasonable opportunity to obtain a protective order or
other comparable relief; (d) to any other party to this Agreement; (e) subject
to an agreement containing provisions substantially the same as (or no less
restrictive than) those of this Section 11.09 (or as may otherwise be reasonably
acceptable to the Company), (x) to any Eligible Assignee of or Participant in,
or any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (y) to any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to its obligations under this Agreement;
(f) with the written consent of the Company; (g) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 11.09 or (y) becomes available to any Agent, any Lender or any of their
respective Affiliates (including the Joint Lead Arrangers) on a nonconfidential
basis from a source other than the Company or its Subsidiaries or Affiliates
(including the Joint Lead Arrangers) provided that such source is not known to
such Agent or such Lender, after reasonable inquiry, to be bound by an
obligation of confidentiality; (h) to any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; or (i) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Company received by it from such Lender). In
addition, any Agent and any Lender may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to any Agent and any
Lender in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments and the Loans. For the purposes of
this Section 11.09, “Information” means all information received from the
Company relating to the Company or any of its Subsidiaries or Affiliates, or
their respective businesses, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by the Company (or any
of their respective Subsidiaries or Affiliates) other than as a result of a
breach of this Section 11.09.

Section 11.10. Set-off. In addition to any rights and remedies of each Lender
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to the Company, any such notice being waived by the Company to the
fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but not any deposits
held in a custodial, trust or other fiduciary capacity), at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the Company against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness. Each Lender agrees promptly to notify
the Company and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 11.10 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

 

Page 78



--------------------------------------------------------------------------------

Section 11.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under any Loan Document shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 11.12. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

Section 11.13. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of any Agent or any Lender in any other
Loan Document shall not be deemed a conflict with this Agreement. Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

Section 11.14. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

Section 11.15. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 11.16. [Reserved].

 

Page 79



--------------------------------------------------------------------------------

Section 11.17. Governing Law. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
CITY OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE COMPANY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
COMPANY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO (EXCEPT THAT, IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY
OR SIMILAR PROCEEDINGS WITH RESPECT TO THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS).

Section 11.18. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 11.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 11.19. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company and the Administrative Agent shall have
been notified by each Lender that each such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Company, each
Agent and each Lender and their respective successors and assigns, except that
the Company shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

Section 11.20. No Implied Duties. The Company acknowledges that (a) the sole
role of the Bookrunners is to syndicate the Facility and to arrange for future
amendments and other modifications hereto and (b) no Agent has any duty other
than as expressly provided herein. Without limiting the generality of the
foregoing, the Company agrees that no Bookrunner or Agent shall in any event be
subject to any fiduciary or other implied duties. Additionally, the Company
acknowledges and agrees that the Bookrunners are not advising the Company as to
any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company has consulted and will continue to consult with its
own advisors

 

Page 80



--------------------------------------------------------------------------------

concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby (including
any amendments or other modifications hereto), and no Bookrunner or Credit Party
shall have any responsibility or liability to the Company with respect thereto.
Any review by any Bookrunner or Credit Party of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of such Bookrunner or Credit Party and shall
not be on behalf of the Company.

Section 11.21. USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Company and any guarantor, which information
includes the name and address of the Company or guarantor and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Company or guarantor in accordance with the Act.

Section 11.22. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Company in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Company in
the Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Company (or to any other Person who may be
entitled thereto under applicable law).

Section 11.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

Page 81



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Page 82



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMPLIANCE CERTIFICATE

Financial Statement Date:             ,        

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement, dated as of
September 1, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Fidelity National Information Services, Inc., a Georgia corporation (the
“Company”), each lender party thereto and Bank of America, N.A., as
Administrative Agent.

The undersigned, a Responsible Officer of the Company, hereby certifies as of
the date hereof that he/she is the                      of the Company, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on behalf of the Company, and hereby
certifies on behalf of the Company that:

[Use following paragraph 1 for fiscal year-end financial statements

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Company and its Subsidiaries ended as of the above date, together with the
report and opinion of the independent certified public accountant required by
such Section.]

[Use following paragraph 1 for fiscal quarter financial statements

1. Attached hereto as Schedule 1 are the unaudited financial statements and
comparative information required by Section 6.01(b) of the Credit Agreement for
the fiscal quarter of the Company ended as of the above date. Such financial
statements fairly present in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.]

2. To the knowledge of the undersigned Responsible Officer, the Company has
caused to be made, a review of the activities of the Company and its Restricted
Subsidiaries in regard to the matters relevant to this Compliance Certificate
during such fiscal period and has required that the results thereof be reported
to the undersigned Responsible Officer.

 

C-1



--------------------------------------------------------------------------------

[select one:]

[To the knowledge of the undersigned Responsible Officer after taking into
account the review reports described above, no Default has occurred during such
fiscal period and is continuing on the Financial Statement Date.]

[– or –]

[To the knowledge of the undersigned Responsible Officer after taking into
account the review reports described above, the following is a list of each
Default (and its nature and status) that has occurred during such fiscal period
and is continuing on the Financial Statement Date:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are delivered in compliance with Section 6.02(b).

4. The aggregate principal amount of the Swing Line Loans and Revolving Credit
Loans (in each case, under and as defined in the Existing Revolving Credit
Agreement as in effect on the Second Amendment Effective Date) that were drawn
for the purpose of credit card settlements and outstanding on the Financial
Statement Date is $        , of which $         (the “Repaid Amount”) was repaid
within three Business Days after such Loans were drawn, and the Total
Indebtedness set forth in Schedule 2 has been reduced by the Repaid Amount.

[Include the following paragraph if applicable]

5. A Qualified Acquisition was consummated during the Subject Period (as defined
in Schedule 2 hereto) for which the Company has elected the step-up in the
maximum Leverage Ratio level pursuant to and in accordance with the provisions
of the first proviso to Section 7.10 of the Credit Agreement (such elected
Qualified Acquisition, the “Elected Qualified Acquisition”), including, without
limitation, that (i) the notice of such election having been provided within 30
days after the consummation of such Elected Qualified Acquisition, (ii) no more
than two such elections may be made during the life of the Credit Agreement, and
(iii) the Leverage Ratio shall have remained at or below 3.50x for at least two
consecutive Testing Periods (as defined in Section 7.10 of the Credit
Agreement).

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Responsible Officer has executed this
Certificate on behalf of the Company as of                     .

 

FIDELITY NATIONAL INFORMATION SERVICES, INC.

By:  

 

Name:   Title:  

 

C-3



--------------------------------------------------------------------------------

SCHEDULE 1

to the Compliance Certificate

[Audited or unaudited financial statements required by Section 6.01(a) or (b) of
the Credit Agreement] [are attached hereto] [or] [are posted on the Company’s
website]

 

C-4



--------------------------------------------------------------------------------

SCHEDULE 21

to the Compliance Certificate

($ in 000’s)

For the Quarter/Year ended                      (“Financial Statement Date”)

“Subject Period” means the four consecutive fiscal quarters ending on the
Financial Statement Date.

All Section references refer to the Credit Agreement.

 

I. Section 7.10(a)-Leverage Ratio2

 

A.

   Consolidated EBITDA of the Restricted Companies    1.    Consolidated Net
Income:    $                                

 

   2.    The sum of the amount which, in the determination of Consolidated Net
Income for such period, was deducted for, without duplication:          (i)   
total interest expense:    $            

 

      (ii)    income, franchise and similar taxes:    $            

 

      (iii)    depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs):    $            

 

      (iv)    letter of credit fees:    $            

 

      (v)    non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of the
Company or any of its Restricted Subsidiaries pursuant to a written plan or
agreement or the treatment of such options under variable plan accounting:    $
           

 

      (vi)    extraordinary charges:    $            

 

 

 

1  Form of schedule to be edited by Company and Administrative Agent if
necessary to conform to the express terms of the Credit Agreement, including to
reflect modifications required pursuant to the final paragraph of
Section 7.10(a) of the Credit Agreement.

2 

Calculated as of the end of any fiscal quarter of the Company for the Subject
Period.

 

C-5



--------------------------------------------------------------------------------

      (vii)    non-cash amortization (or write offs) of financing costs
(including debt discount, debt issuance costs and commissions and other fees
associated with Indebtedness, including the Loans) of the Company and its
Restricted Subsidiaries:    $                                

 

      (viii)    cash expenses incurred in connection with the Transactions or,
to the extent permitted under the Credit Agreement, any Investment permitted
under Section 7.02 (including any Permitted Acquisition), Equity Issuance or
Debt Issuance (in each case, whether or not consummated):    $            

 

      (ix)    losses realized upon the Disposition of property or assets outside
of the ordinary course of business:    $            

 

      (x)    to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with a
Permitted Acquisition:    $            

 

      (xi)    to the extent covered by insurance, expenses with respect to
liability or casualty events or business interruption:    $            

 

      (xii)    non-cash purchase accounting adjustment and any non-cash
write-up, write-down or write-off with respect to re-valuing assets and
liabilities in connection with any Investment permitted under Section 7.02
(including any Permitted Acquisition):    $            

 

      (xiii)    non-cash losses from Joint Ventures and non-cash minority
interest reductions:    $            

 

      (xiv)    fees and expenses in connection with exchanges or refinancings of
Indebtedness not prohibited by the Credit Agreement:    $            

 

      (xv)    (A) non-cash, non-recurring charges with respect to employee
severance, (B) other non-cash, non-recurring charges so long as such charges
described in this clause (B) do not result in a cash charge in a future period
(except as permitted in clause (C)) and (C) non-recurring charges other than
those referred to in clauses (A) and (B) so long as such charges described in
this clause (C) do not exceed $100,000,000 during any fiscal year:    $         
  

 

      (xvi)    other expenses or charges of the Company and its Restricted
Subsidiaries reducing Consolidated Net Income which do not represent a cash item
in such period or any future period:    $            

 

         Total    $            

 

 

C-6



--------------------------------------------------------------------------------

   3.    The sum of the amount which, in the determination of Consolidated Net
Income, has been included for:          (i)    non-cash gains (other than with
respect to cash actually received) and extraordinary gains:   
$                                

 

      (ii)    gains realized upon the Disposition of property outside of the
ordinary course of business:    $            

 

         Total    $            

 

   4.    Excluded effects:       (i)    Unrealized losses/gains in respect of
Swap Contracts:    $            

 

      (ii)    Losses/gains in respect of purchase accounting adjustments for
earnout obligations arising from acquisitions    $            

 

         Total    $            

 

   5.    Consolidated EBITDA (Line I.A.1 +Total for I.A.2-Total for I.A.3      
(+/-)Total for Line I.A.4) =    $            

 

B.

   Total Indebtedness at the Financial Statement Date    1.    The aggregate
Outstanding Amount of all Loans:    $            

 

   2.    The sum of the following other Indebtedness of the Restricted
Companies: 3 4       (i)    all obligations for borrowed money and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or agreements:    $            

 

 

 

3  The amount to be reported on Item 2 shall be reduced by the Repaid Amount
referred in paragraph 4 of the Compliance Certificate (i.e. the amount of any
outstanding Swing Line Loans and Revolving Credit Loans (in each case, under and
as defined in the Existing Revolving Credit Agreement as in effect on the Second
Amendment Effective Date) drawn for the purpose of credit card settlements that
were repaid within three Business Days after such Loans were drawn).

4  Item 2 shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is non-recourse to such Person.

 

C-7



--------------------------------------------------------------------------------

      (ii)    the maximum available amount of all letters of credit (including
standby and commercial) and bankers’ acceptances, in each case solely to the
extent drawn and unreimbursed:    $                                

 

      (iii)    indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse (the amount for purposes of this Item (iii)
shall be deemed to be equal to the lesser of (x) the aggregate unpaid amount of
such indebtedness and (y) the fair market value of the property encumbered
thereby as determined by such Person in good faith):    $            

 

      (iv)    all Attributable Indebtedness:    $            

 

      (v)    all indebtedness or similar financing obligations under any
Securitization Financing:    $            

 

      (vi)    all Guarantees of the Restricted Companies of the Indebtedness of
any Person of the types set forth in items (i) through (v):    $            

 

         Subtotal    $            

 

 

C-8



--------------------------------------------------------------------------------

   3.    Total Indebtedness (Item 1 + Subtotal for Item 2):5    $            

 

Leverage Ratio (Line I.B.3/Line I.A.5)

       :1.00

Maximum permitted Leverage Ratio:

 

Period Ending Date    Leverage Ratio6

June 30, 2016

   4.25:1

September 30, 2016

   4.25:1

December 31, 2016

   4.00:1

March 31, 2017

   3.75:1

June 30, 2017

   3.75:1

Each fiscal quarter end thereafter

   3.50:1*

 

* If an Elected Qualified Acquisition (as defined in paragraph 5 of this
Compliance Certificate) was consummated during the Subject Period, the maximum
permitted Leverage Ratio level above of 3.50:1 shall be increased by 0.50:1 for
the duration provided in the Credit Agreement.

 

 

5  To be reduced, in the case of any Indebtedness of a Majority-Owned Subsidiary
that is a Restricted Subsidiary, by an amount directly proportional to the
amount by which Consolidated EBITDA determined pursuant to Section I.A. above
was reduced (including through the calculation of Consolidated Net Income) by
the elimination of a minority interest in such Majority-Owned Subsidiary owned
by a Person other than a Restricted Company.

6  With respect to any period ending date occurring on or prior to June 30,
2017, the Company may elect to permanently reduce the maximum permitted Leverage
Ratio to 3.50 for any such period ending date (and all subsequent period ending
dates); subject, however, to any later increase as a result of any Elected
Qualified Acquisition.

 

C-9



--------------------------------------------------------------------------------

II. Section 7.10(b)-Interest Coverage Ratio7

 

A.

   Consolidated EBITDA of the Restricted Companies (Line I.A.5 above):    $     
        

 

 

 

B.

   Consolidated Interest Charges of the Restricted Companies for the Subject
Period, which is the amount payable with respect to:    $              

 

 

     1.    total interest expense payable in cash plus pay-in-kind interest in
respect of all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or similar instruments or agreements
(including the interest component under Capitalized Leases, but excluding, to
the extent included in interest expense, (i) fees and expenses associated with
the consummation of the Transactions, (ii) annual agency fees paid to the
Administrative Agent, (iii) costs associated with obtaining Swap Contracts, (iv)
fees and expenses associated with any Investment permitted under Section 7.02,
Equity Issuance or Debt Issuance (whether or not consummated) and (v)
amortization of deferred financing costs):    $              

 

 

     2.    interest income with respect to Cash on Hand:    $              

 

 

 

Consolidated Interest Charges Total (Line II.B.1 – Line II.B.2)

   $              

 

 

 

Interest Coverage Ratio (Line II.A / Line II.B)

         :1.00   

 

Minimum Interest Coverage Ratio required:

     3.00:1.0   

 

 

7  Calculated as of the end of any fiscal quarter of the Company for the four
fiscal quarters ending on the Financial Statement Date.

 

C-10



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

Company

Fidelity National Information, Services, Inc.

601 Riverside Avenue, T-12

Jacksonville, Florida 32204

Attention: Jason L. Couturier, Treasurer & SVP

Phone: 904-438-6038

Fax: 904-438-6032

E-Mail: Jason.Couturier@fisglobal.com

Website: http://www.investor.fisglobal.com

Fidelity National Information Services, Inc.

601 Riverside Avenue, T-12

Jacksonville, Florida 32204

Attention: Marc M. Mayo, Chief Legal Officer

Phone: 904-438-6660

Fax: 904-438-6032

E-Mail: marc.mayo@fisglobal.com

Administrative Agent

Administrative Agent’s Office

(For payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, TX 75202

Attention: Charlotte Conn

Phone: 972-338-3803

Fax: 214-290-9653

E-Mail: charlotte.a.conn@baml.com

Account No.: 1292000883

Ref: Fidelity National Services, Inc.

ABA# 026009593

(For other Notices as Administrative Agent):

Bank of America, N.A.

Agency Management

900 W. Trade Street

Mail Code: NC1-026-06-03

Charlotte, NC 28255



--------------------------------------------------------------------------------

Attention: Cindy Jordan

Phone: 980-386-2359

Fax: 704-409-0883

E-Mail: cindy.t.jordan@baml.com

with copy, which shall not constitute notice, to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Jinsoo Kim

Phone: 212-450-4217

Fax: 212-701-5217

E-Mail: jinsoo.kim@davispolk.com

 

2